


EXECUTION VERSION
 
SENIOR BRIDGE CREDIT AGREEMENT
 
among
 
NORTHWESTERN CORPORATION,
 
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
 
CREDIT SUISSE SECURITIES (USA) LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
as Joint Lead Arrangers
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
 
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent,
 
and
 
 
CREDIT SUISSE AG,
as Administrative Agent
 
Dated as of November 12, 2013
 

 
 
 

--------------------------------------------------------------------------------

 



SECTION 1.
DEFINITIONS
1
1.1.
Defined Terms
1
1.2.
Other Definitional Provisions
19
SECTION 2.
THE FACILITY
20
2.1.
Commitments
20
2.2.
Procedure for Borrowing
20
2.3.
Repayment of Loans; Evidence of Debt
20
2.4.
Fees
21
2.5.
Termination or Reduction of Commitments
22
2.6.
Optional and Mandatory Prepayments
22
2.7.
Conversion and Continuation Options
23
2.8.
Minimum Amounts and Maximum Number of Eurodollar Tranches
23
2.9.
Interest Rates and Payment Dates
24
2.10.
Computation of Interest and Fees
24
2.11.
Inability to Determine Interest Rate
25
2.12.
Pro Rata Treatment and Payments
25
2.13.
Requirements of Law
26
2.14.
Taxes
28
2.15.
Indemnity
31
2.16.
Illegality
31
2.17.
Change of Lending Office
31
2.18.
Replacement of Lenders under Certain Circumstances
32
2.19.
Defaulting Lenders
32
SECTION 3.
REPRESENTATIONS AND WARRANTIES
33
3.1.
Financial Condition
33
3.2.
No Change
34
3.3.
Corporate Existence; Compliance with Law
34
3.4.
Corporate Power; Authorization; Enforceable Obligations
34
3.5.
No Legal Bar
35
3.6.
No Material Litigation
35
3.7.
No Default
35
3.8.
Ownership of Property
35
3.9.
Intellectual Property
35
3.10.
Taxes
36
3.11.
Federal Regulations
36
3.12.
Labor Matters
36
3.13.
ERISA
36
3.14.
Investment Company Act; Other Regulations
37
3.15.
Subsidiaries
37
3.16.
Environmental Matters
37
3.17.
Accuracy of Information, etc.
38
3.18.
Solvency
38
3.19.
Anti-Corruption; OFAC; Anti-Money Laundering
38




 
ii

--------------------------------------------------------------------------------

 





SECTION 4.
CONDITIONS PRECEDENT
39
4.1.
Conditions Precedent to Signing Date
39
4.2.
Conditions to Closing Date
40
SECTION 5.
AFFIRMATIVE COVENANTS
42
5.1.
Financial Statements
42
5.2.
Certificates; Other Information
43
5.3.
Payment of Obligations
44
5.4.
Conduct of Business and Maintenance of Existence; Compliance
44
5.5.
Maintenance of Property; Insurance
44
5.6.
Inspection of Property; Books and Records; Discussions
45
5.7.
Notices
45
5.8.
Environmental Laws
46
5.9.
Further Assurances
46
5.10.
Use of Proceeds
46
5.11.
Credit Ratings
46
SECTION 6.
NEGATIVE COVENANTS
47
6.1.
Consolidated Debt to Capitalization Ratio
47
6.2.
Limitation on Fundamental Changes
47
6.3.
Limitation on Transactions with Affiliates
47
6.4.
Limitation on Changes in Fiscal Periods
47
6.5.
Limitation on Negative Pledge Clauses
47
6.6.
Limitation on Restrictions on Subsidiary Distributions
48
6.7.
Limitation on Lines of Business
48
SECTION 7.
EVENTS OF DEFAULT
48
SECTION 8.
THE ADMINISTRATIVE AGENT
50
8.1.
Appointment
50
8.2.
Delegation of Duties
51
8.3.
Exculpatory Provisions
51
8.4.
Reliance by the Administrative Agent
51
8.5.
Notice of Default
52
8.6.
Non-Reliance on Administrative Agent and Other Lenders
52
8.7.
Indemnification
52
8.8.
Administrative Agent in Its Individual Capacity
53
8.9.
Successor Agents
53
8.10.
The Joint Lead Arrangers; the Syndication Agent; the Documentation Agent
53
SECTION 9.
MISCELLANEOUS
54
9.1.
Amendments and Waivers
54
9.2.
Notices
55
9.3.
No Waiver; Cumulative Remedies
57
9.4.
Survival of Representations and Warranties
58
9.5.
Payment of Expenses
58




 
iii

--------------------------------------------------------------------------------

 





9.6.
Successors and Assigns; Participations and Assignments
59
9.7.
Adjustments; Set-off
63
9.8.
Counterparts
64
9.9.
Severability
64
9.10.
Integration
64
9.11.
Governing Law
65
9.12.
Submission To Jurisdiction; Waivers
65
9.13.
No Fiduciary Duty
65
9.14.
Confidentiality
66
9.15.
Accounting Changes
66
9.16.
WAIVERS OF JURY TRIAL
67
9.17.
USA PATRIOT ACT
67
9.18.
Electronic Execution of Assignments
67




 
iv

--------------------------------------------------------------------------------

 

APPENDIX:
 
Commitment Appendix
 
ANNEXES:
 
A
Pricing Grid



SCHEDULES:
 
1.1
Permitted Assignees
3.4
Consents, Authorizations, Filings and Notices
3.6
Litigation
3.8
Title to Property
3.14
Limiting Regulations
3.15
Subsidiaries
3.16
Environmental
6.3
Affiliate Transactions
6.5
Negative Pledge Limitations



EXHIBITS:
 
A
Form of Compliance Certificate
B
Form of Secretary’s Certificate
C
Form of Note
D
Form of Assignment and Acceptance
E
Form of Exemption Certificate
F
Form of Borrowing Notice
G
Form of New Solvency Certificate
   



 

 
v

--------------------------------------------------------------------------------

 

SENIOR BRIDGE CREDIT AGREEMENT, dated as of November 12, 2013, among
NORTHWESTERN CORPORATION d/b/a NORTHWESTERN ENERGY, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), and CREDIT SUISSE AG
(“Credit Suisse”), as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Acquisition Agreement (such term and each other
capitalized term used but not defined in these recitals having the meaning
assigned to it in Section 1.1), the Borrower will acquire the Acquired
Facilities;
 
WHEREAS, the Borrower desires that the Lenders make Loans on the Closing Date in
an aggregate principal amount of up to $900,000,000, the proceeds of which will
be used solely to pay (a) the cash consideration in accordance with the
Acquisition Agreement and (b) Transaction Costs; and
 
WHEREAS, the Borrower desires to enter into, and the Lenders are willing to
provide, the senior unsecured bridge credit facility set forth herein to finance
the Acquisition and the payment of such Transaction Costs:
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1.           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“Accounting Change”:  as defined in Section 9.15.
 
“Acquired Facilities”:  the below-listed hydroelectric generating facilities and
storage reservoir, and certain facilities and other assets associated therewith
and ancillary thereto to be purchased by the Borrower from the Seller under the
Acquisition Agreement: (i) Hebgen Lake storage reservoir, (ii) Madison Dam
hydroelectric generating facility, (iii) Hauser Dam hydroelectric generating
facility, (iv) Holter Dam hydroelectric generating facility, (v) Black Eagle Dam
hydroelectric generating facility, (vi) Rainbow Dam hydroelectric generating
facility, (vii) Cochrane Dam hydroelectric generating facility, (viii) Ryan Dam
hydroelectric generating facility; (ix) Morony Dam hydroelectric generating
facility; (x) Kerr Dam hydroelectric generating facility, (xi) Thompson Falls
Dam hydroelectric generating facility and (xii) Mystic Dam hydroelectric
generating facility.
 
“Acquisition”:  the acquisition by the Borrower of the Acquired Facilities
pursuant to the Acquisition Agreement.
 
“Acquisition Agreement”:  the Purchase and Sale Agreement dated as of September
26, 2013, between PPL Montana, LLC and the Borrower.
 

 
 

--------------------------------------------------------------------------------

 



“Administrative Agency Fee Letter”:  the Administrative Agency Fee Letter dated
as of November 12, 2013, between Credit Suisse AG and the Borrower.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.
 
“Agreement”:  this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Anti-Corruption Law”:  as defined in Section 3.19(a).
 
“Anti-Money Laundering Laws”:  as defined in Section 3.19(c).
 
“Applicable Margin”:  as of any date, with respect to any Base Rate Loan or
Eurodollar Loan, the percentage set forth in the Pricing Grid under “Base Rate
Margin” or “Eurodollar Margin,” respectively, in each case based on the
then-current Debt Rating.
 
“Assignee”:  as defined in Section 9.6(c).
 
“Assignor”:  as defined in Section 9.6(c).
 
“Base Rate”:  for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be determined on such day at approximately 11
a.m. (London time) by reference to LIBOR as published on such date on the
applicable Reuters screen page (or any such other service provider’s such
quotation screen that is selected by the Administrative Agent) for an Interest
Period of one month’s duration.  For purposes hereof:  “Prime Rate” shall mean
the rate of interest in effect for such day as determined from time to time by
Credit Suisse as its “prime rate” in New York City and notified to the Borrower
(the “prime rate” is a rate set by Credit Suisse based upon various factors
including Credit Suisse’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate).  Any change in the
Base Rate due to a change in the Eurodollar Rate, the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate, respectively.
 

 
2

--------------------------------------------------------------------------------

 



“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.
 
“Benefitted Lender”:  as defined in Section 9.7.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Materials”: as defined in Section 9.2.
 
“Borrowing Notice”:  with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F, delivered to the
Administrative Agent.
 
“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank eurodollar market.
 
“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP; provided, however,  notwithstanding any accounting rule or
interpretation under GAAP, Capital Lease Obligation shall not include (a) any
Contractual Obligation arising under a power purchase and sale agreement,
tolling agreement, off-take agreement, capacity sale agreement or other similar
agreement, or (b) any obligations under leases or other agreements created by
Accounting Standards Codification 810-10 issued by the Financial Accounting
Standards Board.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
“Capital Stock” shall exclude any debt security that is convertible into, or
exchangeable for, Capital Stock (whether or not such debt securities include any
right of participation with Capital Stock).
 
“Change of Control”:  the occurrence of any of the following events:  (a) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
40% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower or (ii) shall obtain the
power (whether or not exercised) to elect a majority of the Borrower’s
directors; (b) a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall at
 

 
3

--------------------------------------------------------------------------------

 



any time be occupied by Persons who were neither (i) nominated by the board of
directors, (ii) nominated by any Person having, as of the Closing Date,
beneficial ownership of 20% or more of the aggregate outstanding classes of
Capital Stock having voting power in the election of directors of the Borrower,
nor (iii) appointed by directors so nominated; or (c) the Borrower shall be
liquidated or dissolved.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
4.2 shall have been satisfied, which date shall be not later than the Commitment
Termination Date.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name in the Commitment Annex
attached hereto, or, as the case may be, in the assignment and acceptance
pursuant to which such Lender became party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original aggregate amount
of the Total Commitments is $900,000,000.
 
“Commitment Date”:  September 26, 2013.
 
“Commitment Termination Date”: the earliest of (a) September 26, 2014; provided
that such date may be extended by the Borrower by notice in writing to the
Administrative Agent to a date not later than March 26, 2015 if, as of such
earlier date, one or more governmental or regulatory approvals required as a
condition to the consummation of the Acquisition (as set forth in the
Acquisition Agreement) have not yet been obtained by the Borrower or the Seller,
as applicable, and, as a result thereof, the closing of the Acquisition has not
occurred, (b) the date that the Acquisition Agreement is terminated or expires
and (c) the date on which the Joint Lead Arrangers receive written notice from
the Borrower of its election to terminate the Commitments in full.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
 
“Consolidated Debt to Capitalization Ratio”:  as of the last day of any period,
the ratio of (a) Consolidated Funded Debt on such day to (b) the sum of
Consolidated Net Worth and Consolidated Funded Debt on such day.
 
“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
 

 
4

--------------------------------------------------------------------------------

 



“Consolidated Net Worth”:  at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
“Credit Suisse”:  as defined in the preamble hereto.
 
“Debt Rating”:  as of any date of determination, those credit ratings then
published by the Ratings Agencies with respect to the Borrower’s
non­-credit-­enhanced, senior unsecured long-term debt.  For purposes of the
foregoing:  (a) if a Debt Rating is issued by each of the Ratings Agencies and
there is a split rating, then the two highest of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level V being the lowest and the Debt Rating
for Pricing Level I being the highest) in determining the Pricing Level; (b) if
there is a single level split in Debt Ratings of the two highest ratings of the
Ratings Agencies, then the higher Debt Rating of the two highest shall apply in
determining the Pricing Level or, if there is a multiple-level split in Debt
Ratings of the two highest ratings of the Ratings Agencies, then the Debt Rating
that is one level lower than the highest rating shall apply in determining the
Pricing Level; (c) if only two Rating Agencies have published Debt Ratings, the
Debt Ratings of such Rating Agencies shall be used in determining the Pricing
Level and clause (b) of this paragraph shall apply in the event of a split
between such two Debt Ratings; (d) if only one Rating Agency has published a
Debt Rating, the Debt Rating of such Rating Agency shall be used in determining
the Pricing Level; (e) if the Borrower’s non­credit­enhanced, senior unsecured
long-term debt is not rated by any of the Rating Agencies, Pricing Level V shall
apply for purposes of determining the Applicable Margin; (f) if any Debt Rating
established by a Rating Agency shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the Rating
Agency making such change; and (g) if any Rating Agency shall change its system
of classification after the date hereof, each reference to the Debt Rating
announced by such Rating Agency shall refer to the then-equivalent rating
thereby, as the case may be.
 
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default”:  any of the events specified in clauses (a) through (j) of Section 7,
whether or not any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
 
“Defaulting Lender”: subject to Section 2.19, any Lender that, as determined by
the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder,  including in respect of its Loans, within three Business
Days of the date required to be funded by it hereunder, unless such obligation
is the subject of a good faith dispute, (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding
 

 
5

--------------------------------------------------------------------------------

 



obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Disposition”: (a) with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions) and (b) for the purposes of the
definition of “Specified Asset Sale”, any issuance or sale by any Subsidiary of
the Borrower of Equity Interests or Equity-Linked Securities, except to the
extent constituting an Excluded Equity Issuance under clause (c) thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agent”:  JPMorgan Chase Bank, N.A.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
 
“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
 
“Equity Interests”:  Capital Stock of the Borrower or any of its Subsidiaries,
and all warrants, options or other rights to acquire Capital Stock of the
Borrower or any Subsidiary (but excluding any debt security that is convertible
into, or exchangeable for, such Capital Stock).
 
“Equity-Linked Securities”: securities of the Borrower or any of its
Subsidiaries that are convertible into, or exchangeable for Equity Interests of
the Borrower or any Subsidiary, including any securities issued by any of such
Persons that are pledged to secure any obligation of any holder to purchase
Equity Interests of the Borrower or any of its Subsidiaries.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”:  for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and
 

 
6

--------------------------------------------------------------------------------

 



emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to any Interest Period, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two (2) Business Days prior to the commencement of such
Interest Period by reference to the London interbank offered rate (or comparable
successor rate approved by the Administrative Agent) (“LIBOR”) for deposits in
Dollars as published on the applicable Reuters screen page (or such other
service providing such quotations that is selected by the Administrative Agent)
for a period equal to such Interest Period; provided that the rate for any
two-week Interest Period permitted hereunder shall be equal to such rate
published or quoted for a one-month period.
 
“Eurodollar Loans”:  Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula:
 

 
Eurodollar Base Rate
   
1.00 - Eurocurrency Reserve Requirements
 
 

“Eurodollar Tranche”:  the collective reference to one or more Eurodollar Loans
under the Facility for which the then current Interest Period begins on the same
date and ends on the same later date (whether or not such Loans shall originally
have been made on the same day).
 
“Event of Default”:  any of the events specified in clauses (a) through (j) of
Section 7; provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.
 
“Excluded Debt Financing”: any incurrence of Indebtedness by the Borrower or any
of its Subsidiaries in the form of (a) any refinancing of the Existing Credit
Agreement that does not increase the aggregate amount thereof, (b) any
refinancing of commercial paper, (c) any issuance of commercial paper or
incurrence of Indebtedness under bilateral working capital facilities in the
ordinary course and consistent with the Borrower’s past practices, (d) any
incurrence of Indebtedness to finance one or more acquisitions of regulated
rate-base assets, (e) any refinancing of debt securities (i) outstanding on the
date hereof or (ii) issued in respect of any such refinancing of debt securities
outstanding on the date hereof, in an aggregate principal amount not to exceed
$150,000,000 and (f) to the extent constituting Indebtedness, any Equity-Linked
Securities; provided that Indebtedness incurred from and after the Commitment
Date pursuant to clause (b) and (d) of this paragraph shall not in the aggregate
exceed $300,000,000.
 
“Excluded Equity Issuance”: any issuance or sale of Equity Interests or
Equity-Linked Securities by the Borrower or its Subsidiaries (a) to the Borrower
or any Subsidiary, (b) in connection with the Borrower’s existing “dribble out”
program (as the same may be renewed, replaced or succeeded by any similar
program) in an aggregate amount not to exceed $100,000,000 from and after the
Commitment Date and (c) pursuant to any employee stock plan,
 

 
7

--------------------------------------------------------------------------------

 



stock options or stock purchase plan, management equity plan, equity
compensation plan, other benefit plans or compensation arrangements or
accommodations for management, directors or employees of the Borrower or any of
its Subsidiaries existing on the Commitment Date or such similar plans,
arrangements or accommodations that may be entered into thereafter in the
ordinary course of business and (d) any such issuance or sale which does not
constitute a Specified Asset Sale pursuant to the proviso to the definition of
“Specified Asset Sale.”
 
“Existing Credit Agreement”: the Second Amended and Restated Credit Agreement
dated as of November 5, 2013, among the Borrower, the several lenders from time
to time party thereto and Bank of America, N.A., as administrative agent.
 
“Facility”:  the Commitments and the Loans made thereunder.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the next preceding Business
Day), as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letters”: each of (a) the Fee Letter dated as of September 26, 2013, among
Credit Suisse, Credit Suisse Securities (USA) LLC, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and the Borrower and (b) the
Administrative Agency Fee Letter.
 
“Fitch”:  Fitch, Inc. and any successor thereto.
 
“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
 
“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time; provided, however, if any operating
lease would be recharacterized as a capital lease due to changes in the
accounting treatment of such operating lease under GAAP since the Commitment
Date, then solely with respect to the accounting treatment of any such leases,
GAAP shall be interpreted as it was in effect on the Commitment Date.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, and any securities exchange (including any supra
 

 
8

--------------------------------------------------------------------------------

 



national bodies such as the European Union or the European Central Bank) and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including the Financial Accounting Standards Board, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the foregoing).
 
“Granting Lender”:  as defined in Section 9.6(j).
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Hedge Agreements”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, or similar arrangements entered into by
the Borrower or its Subsidiaries providing for protection against fluctuations
in interest rates, currency exchange rates, or the exchange of nominal interest
obligations, either generally or under specific contingencies.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), other than any such indebtedness arising solely
 

 
9

--------------------------------------------------------------------------------

 



in connection with the Borrower’s gas storage arrangements, (e) all Capital
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under acceptance, letter of
credit, surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Mandatory Redeemable Stock of
such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (k) for the purposes of
Section 7(e) only, all obligations of such Person in respect of Hedge
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 
“Indemnified Liabilities”:  as defined in Section 9.5.
 
“Indemnitee”:  as defined in Section 9.5.
 
“Indentures”:  collectively, the Montana First Mortgage Indenture and the South
Dakota First Mortgage Indenture.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at Law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
in connection with the initial Interest Period hereunder or if agreed to by all
Lenders, two weeks), as selected by the Borrower in its notice of
 

 
10

--------------------------------------------------------------------------------

 



borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or, in connection with the initial Interest Period
hereunder or if agreed to by all Lenders, two weeks) thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
 
(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(2)           the Borrower may not select an Interest Period that would extend
beyond the Maturity Date; and
 
(3)           any Interest Period (other than a two-week Interest Period) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period.
 
“Investment”:  any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or any other investment in, any other Person.
 
“Joint Lead Arrangers”: Credit Suisse Securities (USA) LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their respective capacity as Joint Lead
Arrangers.
 
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender”:  as defined in the preamble hereto.
 
“Lender Parties”:  as defined in Section 9.13.
 
“LIBOR”: as defined in the definition of “Eurodollar Base Rate”.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference,
 

 
11

--------------------------------------------------------------------------------

 



priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).
 
“Loan”:  the loan made by each Lender pursuant to this Agreement.
 
“Loan Documents”:  collectively, this Agreement and the Notes.
 
“Mandatory Redeemable Stock”:  with respect to any Person, any share of such
Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets (except for consideration comprised of Capital Stock
of such Person which is not Mandatory Redeemable Stock), (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any other Person or (iii) upon the occurrence of a condition not
solely within the control of such Person such as a redemption required to be
made utilizing future earnings, or (b) convertible into Capital Stock which has
the features set forth in clause (a).
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.
 
“Material Subsidiary”:  (i) each Subsidiary designated as a “Material
Subsidiary” in Schedule 3.15, and (ii) each other Subsidiary whose total assets
as of the end of any fiscal year equal or exceed $50,000,000.
 
“Maturity Date”: the day that is 364 days after the Closing Date (or, if such
day is not a Business Day, the immediately preceding Business Day).
 
“Montana First Mortgage Indenture”:  the Mortgage and Deed of Trust dated
October 1, 1945 from the Borrower (as successor to Montana Power) to the
trustees named therein, as supplemented and amended to the date hereof.
 
“Montana Power”:  The Montana Power, L.L.C., a Montana limited liability
company, acquired by the Borrower on February 15, 2002.
 

 
12

--------------------------------------------------------------------------------

 



“Montana Utility Business”:  the regulated electric and natural gas assets and
businesses owned and operated by the Borrower in the State of Montana or
otherwise subject to the Lien of the Montana First Mortgage Indenture.
 
“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds”: (a) with respect to any Specified Asset Sale by the
Borrower or any Subsidiary, the aggregate amount of all cash or cash equivalent
proceeds (including any cash or cash equivalent proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable,
purchase price adjustment, or otherwise, but only as and when received) received
by the Borrower or a Subsidiary in respect of such Specified Asset Sale, net of
(i) all reasonable third-party attorneys’, accountants’, brokerage, consultant
and other customary fees and commissions, title and recording tax expenses and
other fees and expenses incurred by the Borrower or a Subsidiary in connection
with such Specified Asset Sale, (ii) all taxes paid or reasonably estimated to
be payable as a result thereof, (iii) all payments made with respect to any
obligation (x) secured by any property or assets subject to such Specified Asset
Sale, in accordance with the terms of any Lien upon such property or assets or
(y) that must by its terms or the terms of any Indebtedness outstanding on the
date hereof (or any refinancing thereof permitted under the Existing Credit
Agreement) be paid from the proceeds of such Specified Asset Sale, (iv) the
amount of any purchase price or similar adjustment, or any reserve in respect of
such adjustment established in accordance with GAAP, (x) claimed by any Person
to be owed by the Borrower or a Subsidiary, until such time as such claim shall
have been settled or otherwise finally resolved or (y) paid or payable by the
Borrower or a Subsidiary, in either case in respect of such Specified Asset Sale
(it being understood that any subsequent reduction of such reserve (other than
in connection with the payment of the corresponding liability) shall be deemed
to be Net Cash Proceeds); and (b) with respect to any other Reduction Event, the
aggregate amount of all cash or cash equivalent proceeds received by the
Borrower or any Subsidiary in respect of such Reduction Event, net of fees,
expenses, costs, underwriting discounts and commissions incurred by the Borrower
or such Subsidiary in connection therewith and net of taxes paid or estimated to
be payable as a result thereof; provided that, in respect of the proceeds of
Specified Asset Sale that constitutes or results from a Property Loss Event
only, if the Borrower shall deliver a certificate of a Responsible Officer to
the Administrative Agent at the time of receipt thereof setting forth the
Borrower’s intent to reinvest or commitment to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and its Subsidiaries within 180 days of receipt of such proceeds, such proceeds
shall not constitute Net Cash Proceeds except to the extent such Net Cash
Proceeds are not so used or are not committed to be so used pursuant to a
binding contract at the end of such 180 day period, at which time such proceeds
shall be deemed to be Net Cash Proceeds.
 
“Non-Excluded Taxes”:  as defined in Section 2.14(a).
 
“Non-U.S. Lender”:  as defined in Section 2.14(d).
 
“Note”:  any promissory note evidencing any Loan.
 

 
13

--------------------------------------------------------------------------------

 



“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document (except any
such taxes imposed as a result of any assignment other than pursuant to Section
2.18) as a result of a present or former connection between the applicable
Lender or Administrative Agent and the jurisdiction imposing such tax.
 
“Participant”:  as defined in Section 9.6(b).
 
“Participant Register”: as defined in Section 9.6(b).
 
“Patriot Act”:  the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).
 
“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permanent Acquisition Financing”: any Specified Debt Financing or Specified
Equity Issuance, other than the Facility, the proceeds of which shall be used to
finance, in whole or in part, the Acquisition, any refinancing of the
Indebtedness incurred under this Agreement, or the payment of fees and expenses
incurred in connection with the foregoing.
 
“Permitted Assignees”:  the persons listed on Schedule 1.1.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 

 
14

--------------------------------------------------------------------------------

 



“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in Section 9.2.
 
“Pricing Grid”:  the pricing grid attached hereto as Annex A.
 
“Pricing Level”:  each of “Pricing Level I” through “Pricing Level V” set forth
in the Pricing Grid.
 
“Pro Forma Financial Statements”:  as defined in Section 3.1(a).
 
“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
 
“Property Loss Event”:  any loss of or damage to Property of, or any taking of
the Property of, the Borrower or any Subsidiary for which such Person receives
insurance or condemnation proceeds.
 
“Pro Rata Share”:  as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments (or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Loans then outstanding constitutes of the
Total Loans then outstanding).
 
“Public Lender”: as defined in Section 9.2.
 
“Rating Agencies”:  Fitch, Standard & Poor’s and Moody’s.
 
“Reduction Event”: any Specified Asset Sale, Specified Debt Financing or
Specified Equity Issuance, in each case, other than any Excluded Debt Financing
or Excluded Equity Issuance.
 
“Register”:  as defined in Section 9.6(f).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Related Fund”:  with respect to any Lender, any Person (other than an
individual) that (x) is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and (y) is managed or administered by such
Lender, an Affiliate of such Lender or an entity or an Affiliate of an entity
that administers or manages such Lender.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 

 
15

--------------------------------------------------------------------------------

 



“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the Total Loans then
outstanding, in each case excluding the aggregate Commitments of, and Loans made
by, Defaulting Lenders.
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
 
“Responsible Officer”:  as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer or treasurer of such Person, or
any other officer of such Person designated as a Responsible Officer by any one
of the foregoing.
 
“Sanctions”:  as defined in Section 3.19(b)(i).
 
“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“SEC Reports”:  the publicly available (unredacted) portion of all reports filed
by the Borrower with the SEC on Form 10-K, Form 10-Q or Form 8-K or any
successor form.
 
“Seller”: PPL Montana, LLC in its capacity as the “Seller” under the Acquisition
Agreement.
 
“Signing Date”:  the first date on which the conditions precedent in Section 4.1
have been satisfied.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent”:  with respect to any Person, as of any date of determination, (a) the
present fair saleable value of the assets of such Person will, as of such date,
exceed the amount of all liabilities of such Person, contingent or otherwise, as
of such date, (b) the present fair saleable value of the assets of such Person
will, as of such date, be greater than the amount that will be required to pay
the probable liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is
 

 
16

--------------------------------------------------------------------------------

 



reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
 
“South Dakota First Mortgage Indenture”:  the General Mortgage Indenture and
Deed of Trust dated as of August 1, 1993 between the Borrower and The Chase
Manhattan Bank, as trustee, as supplemented and amended to the date hereof.
 
“South Dakota Utility Business”:  the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the States of South Dakota
and Nebraska and all of the Borrower’s other assets that are subject to the Lien
of the South Dakota First Mortgage Indenture (which consists principally, as of
the date hereof, of the shared ownership interests in electric generation
facilities located in the States of North Dakota and Iowa).
 
“SPC”:  as defined in Section 9.6(j).
 
“Specified Asset Sale”:  any Disposition by the Borrower or any of its
Subsidiaries, including any Disposition that results from a Property Loss Event;
provided that none of the following will be deemed to constitute a Specified
Asset Sale:  (a) any Disposition to the Borrower or any Subsidiary; (b) any
Disposition in the ordinary course of business; (c) any Disposition for which
the Borrower or its Subsidiaries receive aggregate Net Cash Proceeds of less
than $10,000,000; (d) any Disposition of products or services in the ordinary
course of business (including power, capacity, energy, ancillary services, fuel
(including natural gas, petroleum, natural gas liquids, liquefied natural gas
and coal), fuel transportation and storage, transmission rights, emission,
renewable energy, environmental and “cap and trade”-related credits, assets or
attributes, and other products or services), or any Disposition in the ordinary
course of business of any other inventory or contracts related to any of the
foregoing (in each case, whether in physical, financial or any other form)); (e)
any Disposition of Property which is damaged, worn-out or obsolete or otherwise
not used or useful in connection with the business of the Borrower or the
Subsidiary making such Disposition; (f) the Disposition (or any discount), in
each case without recourse, of accounts receivable, but only in connection with
the compromise or collection thereof; (g) the licensing of Intellectual
Property; (h) the Disposition of cash or cash equivalents; (i) the declaration
and payment of distributions, dividends or any other payment made in cash,
property, obligations or other notes, in each case in respect of the Capital
Stock of the Borrower; (j) any exchange of like property in the ordinary course
of business (excluding any “boot” thereon) for use in the Utility Business with
a fair market value not to exceed $10,000,000; (k) any Disposition of Property
in connection with a foreclosure, transfer or deed in lieu of foreclosure or
other exercise of remedial action (excluding any Disposition that results from a
Property Loss Event); and (l) the granting of a Lien.
 
“Specified Debt Financing”:  any incurrence of Indebtedness (a) in the form of
any issuance of debt securities (whether in a public offering or a private
placement) or (b) which constitutes indebtedness for borrowed money (other than
the Loans), by the Borrower or any of its Subsidiaries.
 
“Specified Equity Issuance”:  any issuance or sale by the Borrower of Equity
Interests or Equity-Linked Securities, other than any Excluded Equity Issuance.
 

 
17

--------------------------------------------------------------------------------

 



“Standard & Poor’s”:  Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
“Stated Maturity”:  with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“Syndication Agent”:  Bank of America, N.A.
 
“Target Material Adverse Effect”:  changes or events that, individually or
collectively are materially adverse to the assets, liabilities, operations or
financial condition of the Acquired Facilities, taken as a whole, except for any
such change or event resulting from or arising out of (a) changes in economic
conditions generally or in the industries in which the Seller operates the
Acquired Facilities, whether international, national, regional or local, (b)
changes in international, national, regional, state or local wholesale or retail
markets (including market description or pricing) for energy, electricity, fuel
supply or ancillary services, including those due to actions by competitors, (c)
changes in general regulatory or political conditions, including any acts of
war, civil unrest or terrorist activities (or similar activities) except to the
extent resulting in damage to the Acquired Facilities, (d) changes in
international, national, regional, state or local electric transmission or
distribution systems, including the operation or condition thereof, (e) any
changes in the costs of commodities, services, equipment, materials or supplies,
including fuel and other consumables, or changes in the price of energy,
capacity or ancillary services, (f) strikes, work stoppages or other labor
disturbances, (g) effects of weather or meteorological events, including climate
change, (h) any change of Law, accounting standards or regulatory policy adopted
or approved by any Governmental Authority or proposed by any Person, (i) changes
or adverse conditions in the securities markets, including those relating to
debt financing, interest rates or currency exchange rates, (j) the announcement,
execution or delivery of the Acquisition Agreement or the consummation of the
transactions contemplated thereby, and (k) any actions specifically required to
be taken or consented to pursuant to or in accordance with the Acquisition
Agreement; provided, in the case of clauses (c), (d), (f), (g) and (h), such
changes or events do not disproportionately impact the Acquired Facilities
relative to other electric power generating facilities located in the WECC
service territory. The capitalized terms used in this definition and not
otherwise defined in this Agreement shall have the meanings set forth in the
Acquisition Agreement.
 

 
18

--------------------------------------------------------------------------------

 



“Total Commitment”:  at any time, the aggregate amount of the Commitments then
in effect.
 
“Total Loans”:  at any time, the aggregate principal amount of the Loan of the
Lenders outstanding at such time.
 
“Transaction Costs” fees and expenses incurred in connection with the
Transactions.
 
“Transactions”: (i) the Acquisition, (ii) the execution, delivery and
performance of this Agreement, including the funding of the Loans hereunder and
the application of the proceeds thereof and (iii) payment of the Transaction
Costs.
 
“Transferee”:  as defined in Section 9.14.
 
“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
“Undrawn Commitment Fee”:  as defined in Section 2.4.
 
“Utility Business”:  the regulated electric and natural gas utility business and
operations of the Borrower and its Subsidiaries, including the Acquired
Facilities.
 
1.2.           Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)           All calculations of financial ratios set forth in Section 6.1
shall be calculated to the same number of decimal places as the relevant ratios
are expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater.  For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
 

 
19

--------------------------------------------------------------------------------

 



(f)           The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.  The word “or” shall not be
exclusive.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
 
(g)           Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, and (iii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 2.  THE FACILITY
 
2.1.           Commitments.  Subject to the terms and conditions set forth in
this Agreement, each Lender severally agrees to make a Loan in Dollars in a
single drawing on the Closing Date to the Borrower in an amount equal to such
Lender’s Pro Rata Share of the amount requested by the Borrower in a Borrowing
Notice delivered pursuant to Section 2.2; provided that the aggregate principal
amount of the Loan made by such Lender pursuant to this Section 2.1 shall not
exceed such Lender’s Commitment.  Amounts repaid or prepaid in respect of any
Loans may not be reborrowed.
 
2.2.           Procedure for Borrowing.  The Borrower shall request the Loans by
delivering to the Administrative Agent a Borrowing Notice (which Borrowing
Notice must be received by the Administrative Agent prior to 12:00 noon, New
York City time, (a) three Business Days prior to the Closing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the Closing Date, in the
case of Base Rate Loans).  The borrowing of the Loans shall be in an amount
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  The
Borrowing Notice shall be by telephone, confirmed promptly in writing, or by
telecopier or electronic communication, in substantially the form of Exhibit F,
specifying therein the requested (i) date of such Borrowing, (ii) the amount of
Loans requested, (iii) Type of Loans comprising such Borrowing, (iv) Borrower’s
account for such Loans and (v) in the case of any Loans requested to be made as
Eurodollar Loans, the initial Interest Period therefor.  If no election as to
the Type of Loans is specified in the Borrowing Notice, then the requested Loans
shall be Base Rate Loans.  If no Interest Period with respect to any Eurodollar
Loans is specified in any such Borrowing Notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Upon
receipt of the Borrowing Notice from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof.  Each Lender will make its Pro Rata
Share of the amount of each borrowing of Loans available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 noon,
New York City time, on the Closing Date in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.
 
2.3.           Repayment of Loans; Evidence of Debt.
 

 
20

--------------------------------------------------------------------------------

 



(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Lender the then unpaid
principal amount of each Loan of such Lender on the Maturity Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 7)
and the Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.10.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(c)           The entries made in the accounts of each Lender maintained
pursuant to Section 2.3(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender to
maintain any such account, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.
 
(d)           The Borrower agrees that, upon its receipt of notice of the
request to the Administrative Agent by any Lender, the Borrower will promptly
execute and deliver to such Lender a promissory note of the Borrower evidencing
the Loans of such Lender, substantially in the forms of Exhibit C (a “Note”),
with appropriate insertions as to date and then outstanding principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Closing Date or the making of the Loans on the Closing Date.
 
2.4.           Fees.
 
(a)           Undrawn Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, an undrawn commitment fee (the “Undrawn Commitment Fee”) which shall
accrue at a rate equal to 0.15% per annum on the actual daily amount of the
undrawn Commitment of such Lender during the period from and including the
Signing Date and shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December and on the earlier of (x) the
Closing Date and (y) the date of termination in full of the Commitments,
commencing on the first of such dates to occur after the date hereof; provided,
however, that no Undrawn Commitment Fee shall accrue on any Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
 
(b)           Duration Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender :
 
(i)           on the 90th day after the Closing Date, a fully earned and
non-refundable duration fee equal to 0.50% of the aggregate principal amount of
Loans of such Lender then outstanding;
 

 
21

--------------------------------------------------------------------------------

 



(ii)           on the 180th day after the Closing Date, a fully earned and
non-refundable duration fee equal to 0.75% of the aggregate principal amount of
Loans of such Lender then outstanding; and
 
(iii)           on the 270th day after the Closing Date, a fully earned and
non-refundable duration fee equal to 1.00% of the aggregate principal amount of
Loans of such Lender then outstanding.
 
(c)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates agreed to in the Fee Letters (or otherwise from
time to time agreed to in writing by the Borrower and the Administrative Agent).
 
2.5.           Termination or Reduction of Commitments.
 
(a)           Unless previously reduced or terminated in accordance with this
Agreement, (i) each Lender’s Commitment shall automatically and permanently
reduce by the amount of each Loan made by such Lender, and (ii) each Lender’s
Commitments shall automatically and permanently terminate on the earlier of (A)
the funding of the Loans on the Closing Date in accordance with Section 2.01 and
(B) the Commitment Termination Date.
 
(b)           The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, without premium or penalty,
to terminate the Commitments or, from time to time, to reduce the aggregate
amount of the Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.
 
(c)           Upon the occurrence of any Reduction Event prior to the funding of
the Loans on the Closing Date, the Commitments shall be automatically and
permanently reduced by an amount equal to the Net Cash Proceeds of such
Reduction Event.  The Borrower shall notify the Administrative Agent of any
Reduction Event and the Net Cash Proceeds thereof no later than the date of such
Reduction Event, and the Administrative Agent shall promptly notify the Lenders
of such Reduction Event.
 
2.6.           Optional and Mandatory Prepayments.
 
(a)           The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty (but including breakage
costs, if any, pursuant to Section 2.15), upon irrevocable notice delivered to
the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M., New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.15.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial
 

 
22

--------------------------------------------------------------------------------

 



prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
a whole multiple thereof.
 
(b)           Upon the occurrence of any Reduction Event after the funding of
the Loans on the Closing Date, the Borrower shall prepay Loans in a principal
amount equal to the Net Cash Proceeds of such Reduction Event.  Any such
prepayment shall be effected within three Business Days after receipt of such
Net Cash Proceeds.  The Borrower shall notify the Administrative Agent of any
Reduction Event and the Net Cash Proceeds thereof not later than the date of
such Reduction Event, and the Administrative Agent shall promptly notify the
Lenders of such Reduction Event.
 
2.7.           Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to Base Rate Loans by giving the Administrative Agent at least one
Business Day prior irrevocable notice, no later than 11:00 a.m., New York City
time, of such election; provided that any such conversion of Eurodollar Loans
may be made only on the last day of an Interest Period with respect
thereto.  The Borrower may elect from time to time to convert Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent irrevocable notice of such
election no later than 11:00 a.m., New York City time, three Business Days prior
thereto (which notice shall specify the length of the initial Interest Period
therefor); provided that no Base Rate Loan may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month (or if agreed to by all Lenders, two weeks) prior to the Maturity
Date.  Upon receipt of any such notice, the Administrative Agent shall promptly
notify each Lender thereof.
 
(b)           The Borrower may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan; provided
that no Eurodollar Loan under the Facility may be continued as such (i) when any
Event of Default has occurred and is continuing and the Administrative Agent
has, or the Required Lenders have, determined in its or their sole discretion
not to permit such continuations or (ii) after the date that is one month (or if
agreed to by all Lenders, two weeks) prior to the Maturity Date of the Facility;
and provided, further, that if the Borrower shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso, such Loans shall be converted
automatically to Base Rate Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.8.           Minimum Amounts and Maximum Number of Eurodollar
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each
 

 
23

--------------------------------------------------------------------------------

 



Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than seven Eurodollar Tranches
shall be outstanding at any one time.
 
2.9.           Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate applicable to such Eurodollar Loan plus the Applicable Margin with respect
to Eurodollar Loans in effect for such day.
 
(b)           Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin with respect to Base Rate Loans in effect for such
day.
 
(c)           (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), the amount of principal of such Loan which is overdue shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable to such Loan pursuant to the foregoing provisions of this Section 2.9
plus 2% and (ii) if all or a portion of any interest payable on any Loan or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans (including the Applicable Margin) plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
 
2.10.           Computation of Interest and Fees.
 
(a)           Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar
Rate.  Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
 

 
24

--------------------------------------------------------------------------------

 



2.11.           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(a)           the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans shall be made or continued
as such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
 
2.12.           Pro Rata Treatment and Payments.
 
(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee, and any reduction of
the Commitments of the Lenders, shall be made pro rata according to the Pro Rata
Shares of the Lenders.  Each payment of interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the applicable Lenders pro rata according
to the respective amounts then due and owing to such Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
 
(c)           The application of any payment of Loans under the Facility
(including optional and mandatory prepayments) shall be made, first, to Base
Rate Loans under the Facility and, second, to Eurodollar Loans under the
Facility.  Each payment of the Loans  shall be accompanied by accrued interest
to the date of such payment on the amount paid.
 
(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds.  Any payment made by the Borrower after 12:00 Noon,
New York City time, on any Business Day shall, in the Administrative Agent’s
sole discretion, be deemed to have been on the next following Business
Day.  Except as otherwise provided herein, if any payment hereunder becomes due
and payable, or the performance of any
 

 
25

--------------------------------------------------------------------------------

 



covenant, duty or obligation is stated to be due or required, on a day other
than a Business Day, such payment or performance shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Closing Date, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon at
a rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after the Closing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the Facility, on demand, from the Borrower.
 
(f)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
 
(g)           Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
 
2.13.           Requirements of Law.
 

 
26

--------------------------------------------------------------------------------

 



(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to any Loan made by it, other than Non-Excluded Taxes covered by Section
2.14 and changes in the rate of tax on the overall net income of such Lender;
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
 
(iii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.  For purposes of this
clause (a) and clause (b) below, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in
Requirement of Law regardless of the date enacted, adopted or issued.
 
(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any
 

 
27

--------------------------------------------------------------------------------

 



amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided, further, that, if the circumstances giving rise to such claim have
a retroactive effect, then such six-month period shall be extended to include
the period of such retroactive effect.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section (and setting forth calculations in reasonable detail demonstrating
the basis therefor) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.14.           Taxes.
 
(a)           All payments made by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (except as required by Law), excluding taxes
imposed on or measured by net income, franchise taxes and branch profits taxes,
in each case (i) imposed on the Administrative Agent or any Lender as a result
of the Administrative Agent or such Lender being organized under the Laws of, or
having its principal office or, in the case of any Lender, applicable lending
office located in, the jurisdiction imposing the tax or (ii) a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes, including all such amounts
applicable to additional sums payable under this Section 2.14) interest and all
other amounts payable at the rates or in the amounts specified in the applicable
Loan Documents; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s or the Administrative Agent’s
failure to comply with the requirements of paragraph (d) or (e) of this Section,
as applicable, (ii) that are United States withholding taxes imposed on amounts
payable to or for the account of such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph
(a) or (iii) any U.S. federal withholding taxes imposed under FATCA.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 

 
28

--------------------------------------------------------------------------------

 



(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as practicable thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a duly completed statement substantially in
the form of Exhibit E and a Form W-8BEN, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  Any Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by such recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.  In addition, each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.  Any Lender that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.  In addition, any Lender, if reasonably
requested by Borrower, shall deliver such other documentation as will enable the
Borrower to determine whether or not such Lender is subject to
 

 
29

--------------------------------------------------------------------------------

 



backup withholding or information reporting.  Notwithstanding anything to the
contrary in this Section 2.14(d), the completion, execution and submission of
such documentation (other than the Form W-8BEN, the Form W-8ECI, the statement
provided in Exhibit E and the Form W-9 described in this Section 2.14(d) and the
documentation described below in Section 2.14(g)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
 
(f)           The Borrower shall, subject to the limitations provided in
subclauses (i) through (iii) in the last sentence of Section 2.14(a), indemnify
the Administrative Agent and each Lender, within 10 days after demand therefor,
for the full amount of any Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent or the applicable Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of such Lender, shall be conclusive absent manifest error.
 
(g)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 

 
30

--------------------------------------------------------------------------------

 



2.15.           Indemnity.  The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period or maturity date applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.  A certificate as to any
amounts payable pursuant to this Section (and setting forth calculations in
reasonable detail demonstrating the basis therefor) submitted to the Borrower by
any Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
 
2.16.           Illegality.  Notwithstanding any other provision herein, if
after the Closing Date the adoption of or any change in any Requirement of Law
or in the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain Eurodollar Loans as contemplated by this Agreement,
(a) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such condition shall cease to exist and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.15.
 
2.17.           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13, 2.14(a) or
2.16 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13, 2.14(a) or 2.16.
 

 
31

--------------------------------------------------------------------------------

 



2.18.           Replacement of Lenders under Certain Circumstances.  The
Borrower shall be permitted to replace with a replacement financial institution
any Lender that (a) requests compensation for amounts owing pursuant to Section
2.13 or if the Borrower is required to pay any Non-Excluded Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14 or gives a notice of illegality pursuant to
Section 2.16, (b) defaults in its obligation to make Loans hereunder (or is
otherwise a Defaulting Lender) or (c) refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of all Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.17 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.13 or 2.14 or to eliminate the illegality referred
to in such notice of illegality given pursuant to Section 2.16, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.15 (as
though Section 2.15 were applicable) if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) the Borrower shall pay all additional amounts (if any) required pursuant
to Section 2.13 or 2.14, as the case may be, in respect of any period prior to
the date on which such replacement shall be consummated, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
 
2.19.           Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.
 
(ii)           Certain Fees.  That Defaulting Lender shall not be entitled to
receive any Undrawn Commitment Fee pursuant to Section 2.4(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
 
(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent  agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as
 

 
32

--------------------------------------------------------------------------------

 



of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Shares,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants on the
Closing Date and, except for Sections 3.1(a), 3.4(b), 3.5(b) and 3.18, the
Signing Date, to the Administrative Agent and each Lender that:
 
3.1.           Financial Condition.
 
(a)           The unaudited pro forma consolidated balance sheet of the Borrower
and its Subsidiaries delivered pursuant to Section 4.2(b)(ii) and related pro
forma statement of income (including the notes thereto) (the “Pro Forma
Financial Statement”), have been prepared in good faith based on information
available to the Borrower as of the date of delivery thereof, and presents
fairly on a pro forma basis the estimated consolidated financial position of the
Borrower and its Subsidiaries as of the date of such consolidated balance sheet
and for the period covered by such pro forma statement of income.
 
(b)           The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2012, and the related consolidated statements of
income and of cash flows for the fiscal year ended on such date, reported on by
and accompanied by a report from Deloitte & Touche LLP, a copy of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the period then ended.  The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2013 and June 30, 2013 and the related unaudited consolidated
statements of income and cash flows for the three-month periods ended on such
dates, copies of which have heretofore been furnished to the Administrative
Agent, present fairly the consolidated financial condition of the Borrower and
its Subsidiaries as at such dates, and the results of their operations and cash
flows for the three-month periods then ended (subject to normal year-end audit
adjustments and the absence of footnotes).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  The Borrower and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the financial statements
 

 
33

--------------------------------------------------------------------------------

 



referred to in this paragraph or disclosed in SEC Reports filed prior to the
date hereof.  During the period from September 30, 2013 to and including the
date hereof there has been no Disposition by the Borrower of any material part
of its business or Property except as has been expressly disclosed in SEC
Reports filed prior to the date hereof.
 
3.2.           No Change.  Since December 31, 2012 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect except as has been expressly disclosed in SEC Reports filed prior to the
date hereof.
 
3.3.           Corporate Existence; Compliance with Law.  Each of the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or limited liability power and authority, and the legal right, to own
and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or other organization and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification except to the extent to so
qualify and be in good standing could not in the aggregate reasonably be
expected to have a Material Adverse Effect (and, in any event, the Borrower is
duly qualified as a foreign corporation and in good standing under the laws of
the States of Montana and South Dakota), and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
3.4.           Corporate Power; Authorization; Enforceable Obligations.
 
(a)           The Borrower has the corporate power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and to borrow hereunder.  The Borrower has taken all necessary corporate action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and to authorize the borrowings on the terms and conditions
of this Agreement.
 
(b)           No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, and (ii) consents,
authorizations, filings or notices which, if not obtained, could not reasonably
be expected to have a Material Adverse Effect.
 
(c)           This Agreement has been, and each other Loan Document upon
execution will be, duly executed and delivered on behalf of the Borrower.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 

 
34

--------------------------------------------------------------------------------

 



3.5.           No Legal Bar.
 
(a)           The execution, delivery and performance of this Agreement and the
other Loan Documents, (i) will not violate any Requirement of Law or any
Contractual Obligation of the Borrower or any of its Subsidiaries (other than
violations which in the aggregate could not reasonably be expected to have a
Material Adverse Effect and after taking into consideration all consents and
waivers obtained by the Borrower) and (ii) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
 
(b)           The borrowings hereunder and the use of the proceeds thereof (i)
will not violate any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Subsidiaries (other than violations which in the
aggregate could not reasonably be expected to have a Material Adverse Effect and
after taking into consideration all consents and waivers obtained by the
Borrower) and (ii) will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.
 
3.6.           No Material Litigation.  Except as set forth on Schedule 3.6 or
disclosed in SEC Reports filed prior to the date of this Agreement, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby that could
reasonably be expected to have a Material Adverse Effect.
 
3.7.           No Default.  Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.
 
3.8.           Ownership of Property.  Except as set forth on Schedule 3.8, each
of the Borrower and its Subsidiaries has title in fee simple to, or a valid
leasehold interest in, or other appropriate property rights in, all its material
real property, and good title to, or a valid leasehold interest in, all its
other material Property.
 
3.9.           Intellectual Property.  The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted except for any such Intellectual Property
that if it were not so owned or licensed could not reasonably be expected to
have a Material Adverse Effect.  No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim.  The use of
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person in any material respect except for such claims and
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 

 
35

--------------------------------------------------------------------------------

 



3.10.           Taxes.  Each of the Borrower and its Material Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (other than any amount the validity of which is
currently being contested in good faith and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Material Subsidiaries, as the case may be); and no tax Lien has been filed, and,
to the knowledge of the Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge.
 
3.11.           Federal Regulations.  The Borrower is not engaged in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect, and no proceeds
of any extension of credit hereunder will be used to “purchase” or “carry” any
“margin stock” or to extend credit to others for the purpose of “purchasing” or
“carrying” any “margin stock”, except in compliance with applicable law and
regulations.
 
3.12.           Labor Matters.  There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.
 
3.13.           ERISA.  Other than exceptions to any of the following that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:  (a) neither a Reportable Event nor a failure to meet the
minimum funding standard (within the meaning of Section 412 of the Code or
Sections 303 and 304 of ERISA) has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Single Employer Plan, and each Single Employer Plan has complied in all material
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period; (c) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount; (d) neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA; and (e) no such
Multiemployer Plan is in Reorganization or Insolvent.
 

 
36

--------------------------------------------------------------------------------

 



3.14.           Investment Company Act; Other Regulations.  The Borrower is not
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth on Schedule 3.14, the Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness under this Agreement.
 
3.15.           Subsidiaries.  (a)  The Subsidiaries listed on Schedule 3.15
constitute all the Subsidiaries of the Borrower at the date hereof and each
Material Subsidiary is indicated by an asterisk on Schedule 3.15.  Schedule 3.15
sets forth as of the date hereof the name and jurisdiction of incorporation of
each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by the Borrower.
 
(b)           There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as disclosed on
Schedule 3.15.
 
3.16.           Environmental Matters.  Except as set forth on Schedule 3.16 or
disclosed in SEC Reports filed prior to the date hereof, other than exceptions
to any of the following that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:
 
(a)           The Borrower and its Material Subsidiaries:  (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current or
intended operations or for any property owned, leased, or otherwise operated by
any of them; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) reasonably believe that:  each of their Environmental Permits will be
timely renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
 
(b)           Materials of Environmental Concern are not present at, on, under,
in, or about any real property now or formerly owned, leased or operated by the
Borrower or any of its Material Subsidiaries, or at any other location
(including any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (i) give rise to liability of the Borrower or any of
its Material Subsidiaries under any applicable Environmental Law, or
(ii) interfere with the Borrower’s or any of its Material Subsidiaries’
continued operations, or (iii) impair the fair saleable value of any real
property owned or leased by the Borrower or any of its Material Subsidiaries
(excluding any use restrictions that may be applicable to any such real property
as of the date hereof).
 

 
37

--------------------------------------------------------------------------------

 



(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which the Borrower or any of its Material Subsidiaries
is, or to the knowledge of the Borrower or any of its Material Subsidiaries will
be, named as a party that is pending or, to the knowledge of the Borrower or any
of its Material Subsidiaries, threatened.
 
(d)           Neither the Borrower nor any of its Material Subsidiaries has been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
as amended, or any similar Environmental Law, or with respect to any Materials
of Environmental Concern.
 
(e)           Neither the Borrower nor any of its Material Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum for dispute
resolution, the obligations of the Borrower and its Material Subsidiaries under
which remain unsatisfied and unwaived (other than ongoing compliance obligations
under any Environmental Law).
 
(f)           Neither the Borrower nor any of its Material Subsidiaries has
assumed or retained, by contract or operation of law, any liabilities of any
kind, fixed or contingent, known or unknown, under any Environmental Law or with
respect to any Material of Environmental Concern.
 
3.17.           Accuracy of Information, etc.  All information, reports and
other papers and data (other than projections) furnished to the Lenders by the
Borrower, or on behalf of the Borrower, and all SEC Reports were, in each case
at the date thereof, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Lenders a true and accurate knowledge of the
subject matter in all material respects.  All projections with respect to the
Borrower or any Material Subsidiary, if furnished by the Borrower, were prepared
and presented in good faith by the Borrower based upon facts and assumptions
that the Borrower believed to be reasonable in light of current and foreseeable
conditions, it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and that no assurance can be given that the financial results set forth
in such projections will actually be realized and the Borrower shall be under no
obligation to update such projections.  No document furnished or statement made
in writing to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement and no SEC Report
contained as of the date thereof any untrue statement of a material fact, or
omitted to state any such material fact necessary in order to make the
statements contained therein not misleading.
 
3.18.           Solvency.  The Borrower and its Subsidiaries, on a consolidated
basis, are, and after giving effect to the Transactions will be, Solvent.
 
3.19.           Anti-Corruption; OFAC; Anti-Money Laundering.
 

 
38

--------------------------------------------------------------------------------

 



(a)           Anti-Corruption.  None of the Borrower, any of its Subsidiaries,
or any director or officer thereof, nor, to the Borrower’s knowledge, any
employee, Affiliate,  agent or representative of the Borrower or of any of its
Subsidiaries, has, in the course of its actions for, or on behalf of, the
Borrower or any such Subsidiary, directly or indirectly (i) used any corporate
funds of the Borrower or any such Subsidiary for any contribution, gift,
entertainment or other expenses relating to political activity, in each case, in
violation of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-bribery or corruption Law (each, an “Anti-Corruption
Law”), (ii) made any direct or indirect payment to any foreign or domestic
government official or employee in violation of any applicable Anti- Corruption
Law, (iii) violated or is in violation, in any material respect, of any
provision of any applicable Anti-Corruption Law.
 
(b)           OFAC.
 
(i)           Neither the Borrower nor any of its Subsidiaries, nor, to the
Borrower’s knowledge, any director, officer, employee, agent, Affiliate or
representative of the Borrower or any of its Subsidiaries, is, or is owned or
controlled by a Person that is, the subject of any sanctions administered or
enforced by OFAC (collectively, “Sanctions”).
 
(ii)           Neither the Borrower nor any of its Subsidiaries is located or
organized in a country or territory that is the subject of Sanctions (including
Cuba, Iran, North Korea, Sudan and Syria).
 
(iii)           The Borrower will not, directly or, to its knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
to fund or facilitate any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding or facilitation, is
the subject of Sanctions.
 
(c)           Anti-Money Laundering.  The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with all applicable Laws relating to terrorism or money laundering
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any Governmental Authority involving the Borrower or any
of its Subsidiaries with respect to any potential material violation of any
Anti-Money Laundering Law is pending or, to the knowledge of the Borrower,
threatened.
 
SECTION 4.  CONDITIONS PRECEDENT
 
4.1.           Conditions Precedent to Signing Date. The effectiveness of this
Agreement on the date hereof is subject to the satisfaction of the following
conditions precedent:
 
(a)           Loan Documents.  The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the other parties hereto.
 

 
39

--------------------------------------------------------------------------------

 



(b)           Fees.  The Lenders, the Joint Lead Arrangers and the
Administrative Agent shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Signing Date.  Without limiting the
foregoing, all fees required to be paid under the Fee Letters as of the Signing
Date shall have been paid in full.
 
(c)           Secretary’s Certificate.  The Administrative Agent shall have
received certificates of the Borrower, dated the Signing Date, substantially in
the form of Exhibit B, with appropriate insertions and attachments.
 
(d)           Good Standing.  The Administrative Agent shall have received a
copy of a certificate of good standing for the Borrower from the office of the
secretary of state of the State of Delaware.
 
(e)           Legal Opinions.  The Administrative Agent shall have received
executed legal opinions addressed to the Administrative Agent and the Lenders in
form and substance reasonably satisfactory to the Joint Lead Arrangers from each
of (i) Timothy P. Olson, Senior Corporate Counsel and Corporate Secretary of the
Borrower, (ii) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Borrower and its Subsidiaries and (iii) Leonard, Street and Deinard, special
counsel to the Borrower and its Subsidiaries.
 
(f)           Accuracy of Representations and Warranties.  The Administrative
Agent shall have received a certificate of the Borrower, dated as of the Signing
Date, certifying that each representation and warranty set forth in Article III
(other than Sections 3.1(a), 3.4(b), 3.5(b) and 3.18) is true and correct in all
material respects as if made on and as of the Signing Date, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time.
 
(g)           PATRIOT Act, Etc. The Lenders shall have received, at least five
Business Days prior to the Signing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
 
4.2.           Conditions to Closing Date.  The agreement of each Lender to make
the extension of credit requested to be made by it hereunder on the Closing Date
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
 
(a)           Acquisition Closing.  The Acquisition shall have been consummated
substantially concurrently with the Closing Date in accordance with the
Acquisition Agreement, and the Acquisition Agreement shall not have been amended
or modified, and no condition shall have been waived or consent granted, in any
respect that is materially adverse to the Lenders without the Joint Lead
Arrangers’ prior written consent.
 
(b)           Financial Statements.
 

 
40

--------------------------------------------------------------------------------

 



(i)           The Lenders shall have received (A) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for the three most recent fiscal years ended at
least 90 days prior to the Closing Date and unaudited consolidated and (to the
extent available) consolidating balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for each
subsequent fiscal quarter ended at least 60 days prior to the Closing Date, in
each case prepared in conformity with GAAP and (B) such other financial
statements and other information or data with respect to the Acquired Assets (as
defined in the Acquisition Agreement and as requested by the Administrative
Agent) which is required to be provided by the Seller pursuant to Section 5.19
of the Acquisition Agreement as in effect on the date hereof (and the Borrower
shall have requested such information from the Seller if directed to do so by
the Administrative Agent).
 
(ii)           The Lenders shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period for which financial statements have been
delivered pursuant to clause (ii) above (together with such other pro forma
financial statements as shall be required in connection with a registered
offering of securities ) prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the income statement),
which pro forma financial statements shall meet the requirements of Regulation
S-X under the Securities Act of 1933, as amended, and all other accounting rules
and regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1.
 
(c)           Certificate of Chief Financial Officer. Administrative Agent shall
have received a certificate attesting that Borrower and its Subsidiaries (on a
consolidated basis, after giving effect to the Transactions) are Solvent, such
certificate dated as of the Closing Date and signed by the chief financial
officer of the Borrower, in substantially the form of Exhibit G.
 
(d)           Fees.  The Lenders, the Joint Lead Arrangers and the
Administrative Agent shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Closing Date.  Without limiting the
generality of the foregoing, all fees required to be paid under the Fee Letters
as of the Closing Date shall have been paid in full.  All such amounts will be
paid with proceeds of Loans made on the Closing Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.
 
(e)           PATRIOT Act, Etc. The Lenders shall have received, at least five
Business Days prior to the Closing Date, to the extent not previously delivered,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
 

 
41

--------------------------------------------------------------------------------

 



(f)           Accuracy of Representations and Warranties.  The representations
and warranties set forth in each of Sections 3.3(a), 3.4, 3.5(a)(i) (as if the
words “Requirement of Law or any Contractual Obligation” were replaced with
“material Requirement of Law or material debt instrument, including the Existing
Credit Agreement” and without giving effect to the Material Adverse Effect
qualification therein), 3.5(b)(i) (as if the words “Requirement of Law or any
Contractual Obligation” were replaced with “material Requirement of Law or
material debt instrument, including the Existing Credit Agreement” and without
giving effect to the Material Adverse Effect qualification therein),  3.11,
3.14, 3.18 and 3.19 and the representations made by or on behalf of the Seller
and its subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders (but only to the extent that the Borrower, or an
Affiliate of the Borrower, has the right to terminate its obligations under the
Acquisition Agreement or to decline to consummate the Acquisition as a result of
a breach of such representations in the Acquisition Agreement) shall be true and
correct in all material respects as if made on and as of the Closing Date,
before and after giving effect thereto and the application of the proceeds of
the Loans, unless such representation or warranty relates solely to another
time, in which event such representation or warranty shall be true and correct
in all material respects as of such other time.
 
(g)           No Target Material Adverse Effect. Since December 31, 2012, there
shall not have occurred a Target Material Adverse Effect.
 
(h)           No Default.  No Event of Default pursuant to Sections 7(a), 7(c),
7(e), 7(f), 7(i) or 7(j) of this Agreement, shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(i)           Borrowing Notice. The Borrower shall have delivered to
Administrative Agent a Borrowing Notice meeting the requirements of Section 2.2
and which certifies that the conditions precedent in this Section 4.2 have been
satisfied.
 
(j)           Legal Opinion.  The Administrative Agent shall have received an
executed legal opinion covering matters of Federal and state energy Law,
including any consent, approval, authorization or order obtained from any
related Governmental Authority, addressed to the Administrative Agent and the
Lenders in form and substance reasonably satisfactory to the Joint Lead
Arrangers from Timothy P. Olson, Senior Corporate Counsel and Corporate
Secretary of the Borrower.
 
SECTION 5.  AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, until such time as no Commitments remain in
effect and no Loan or other Obligation is owing to any Lender or the
Administrative Agent hereunder (other than any Obligation for indemnifications
or reimbursements in respect of which no claim or demand for payment has been
made), the Borrower shall and shall cause each of its Subsidiaries to:
 
5.1.           Financial Statements.  Furnish to the Administrative Agent (which
shall make available such items to the Lenders):
 

 
42

--------------------------------------------------------------------------------

 



(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year
and the related audited consolidated statements of income and cash flows for
such year, setting forth in each case in comparative form the actual figures as
of the end of and for the previous year, reported on without a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing, provided that delivering to the
Administrative Agent copies of the Borrower’s Annual Report on Form 10-K for
such period shall satisfy the foregoing requirements; and
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the actual figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes), provided that delivering to the
Administrative Agent copies of the Borrower’s Quarterly Report on Form 10-Q for
such period shall satisfy the foregoing requirements;
 
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).  Information required to be delivered pursuant to the
foregoing Section 5.1(a) and (b) or pursuant to Section 5.2(c) below shall be
deemed to have been delivered on the date on which Borrower delivers electronic
copies of such information to the Administrative Agent or on the date on which
the Borrower provides notice (including notice by e-mail) to the Administrative
Agent (which notice the Administrative Agent will convey promptly to the
Lenders) that such information has been posted on the SEC website on the
Internet at sec.gov/edgar/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that such notice
may be included in a certificate delivered pursuant to Section 5.2(a) or (b).
 
5.2.           Certificates; Other Information.  Furnish to the Administrative
Agent (which shall make available such items to the Lenders):
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate (it being understood that
such certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to the
professional standards and customs of their profession);
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible
 

 
43

--------------------------------------------------------------------------------

 



Officer’s knowledge, the Borrower during such period has observed or performed
all of its covenants and other agreements, and satisfied every condition,
contained in this Agreement and the other Loan Documents to which it is a party
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (ii) a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be;
 
(c)           within five Business Days after the same are sent, copies of all
reports that the Borrower sends to the holders of any class of its public equity
securities and, within five Business Days after the same are filed, copies of
all registration statements, SEC Reports and other material reports that the
Borrower may file with the SEC;
 
(d)           concurrently with the delivery thereof or promptly after receipt
thereof, a copy of all notices of default by the Borrower under either
Indenture; and
 
(e)           promptly, such additional financial and other information
(including any bondable capacity reports or information then available) as any
Lender may, through the Administrative Agent, from time to time reasonably
request.
 
5.3.           Payment of Obligations.  Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, material to the Borrower and its Subsidiaries
taken as a whole, except where the amount or validity thereof is currently being
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be.
 
5.4.           Conduct of Business and Maintenance of Existence; Compliance. 
(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.2 and except, in the
case of clause (ii) above, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.5.           Maintenance of Property; Insurance.  (a) Keep all material
Property and systems useful and necessary in its business in good working order
and condition, ordinary wear and tear and casualties excepted, (b) maintain with
financially sound and reputable insurance companies insurance on all its
material Property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business, and (c) except pursuant to Dispositions not
prohibited hereby, maintain ownership, directly (and not through any
Subsidiary), of all or substantially all of the businesses and assets of the
Utility Business.
 

 
44

--------------------------------------------------------------------------------

 



5.6.           Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice, permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.
 
5.7.           Notices.  Within five days after the Borrower or any of its
Subsidiaries has knowledge of such event or circumstance under clause (a) below,
within ten days after the Borrower or any of its Subsidiaries has knowledge of
such event or circumstance under clause (b), (c) or (f) below, and within thirty
days after the Borrower or any of its Subsidiaries has knowledge of such event
or circumstance under clause (d) or (e) below, give notice to the Administrative
Agent of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Material Subsidiaries or
(ii) litigation, investigation or proceeding which may exist at any time between
the Borrower or any of its Material Subsidiaries and any Governmental Authority,
that in either case, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting the Borrower or any of its
Material Subsidiaries (i) in which the amount involved is $50,000,000 or more
and not covered by insurance, (ii) in which injunctive or similar relief is
sought which if such relief is obtained could reasonably be expected to have a
Material Adverse Effect, or (iii) which directly relates to any Loan Document;
 
(d)           (i) the occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Single
Employer Plan, the creation of any Lien in favor of the PBGC or a Single
Employer Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan;
 
(e)           any notice that any Governmental Authority may deny any
application for a material Environmental Permit sought by, or revoke or refuse
to renew any material Environmental Permit held by, the Borrower; and
 
(f)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 

 
45

--------------------------------------------------------------------------------

 



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.  For purposes of this Section  5.7, the Borrower shall be
deemed to have knowledge of an event or circumstance if (i) the chief executive
officer, president, chief financial officer, treasurer, general counsel or any
assistant general counsel has actual knowledge or receives written notice
thereof or (ii) any other officer of the Borrower charged with responsibility
for the matter that is the subject of such notice requirement knows or should
have known that such notice was required.
 
5.8.           Environmental Laws.  (a) Comply in all respects with, and ensure
compliance in all respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except in any such case as such failure to comply or obtain would not
reasonably be expected to have a Material Adverse Effect.
 
(b)           Conduct and complete all material investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws.
 
5.9.           Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents.  Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
 
5.10.           Use of Proceeds.  Use the proceeds of the Loans to finance the
(a) Acquisition and (b) the payment of Transaction Costs.
 
5.11.           Credit Ratings.  Use commercially reasonable efforts to maintain
ratings by each of Moody’s, Fitch and Standard & Poor’s with respect to the
Facility.
 

 
46

--------------------------------------------------------------------------------

 



SECTION 6.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, until such time as no Commitments remain in
effect and no Loan or other Obligation is owing to any Lender or the
Administrative Agent hereunder (other than any Obligation for indemnifications
or reimbursements in respect of which no claim or demand for payment has been
made), the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:
 
6.1.           Consolidated Debt to Capitalization Ratio.  Permit the
Consolidated Debt to Capitalization Ratio as of the end of any fiscal quarter of
the Borrower to exceed 70.0%.
 
6.2.           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), Dispose of all or substantially all of
its Property or business or, in the case of the Borrower, Dispose of all or
substantially all of the South Dakota Utility Business, the Montana Utility
Business or the Acquired Facilities, except that:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation); and
 
(b)           any Subsidiary of the Borrower may Dispose of any or all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the Borrower.
 
6.3.           Limitation on Transactions with Affiliates.  Other than any
transaction set forth on Schedule 6.3, enter into any transaction, including any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower and its Subsidiaries) unless such transaction is (a) in
the ordinary course of business of the Borrower or such Subsidiary, as the case
may be, and (b) upon fair and reasonable terms no less favorable to the Borrower
or such Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
6.4.           Limitation on Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
 
6.5.           Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any of its Material Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations other than (a) this Agreement
and the other Loan Documents, (b) the Indentures, (c) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (d) any agreements governing the Permanent
Acquisition Financing and (e) any other agreement listed on Schedule 6.5.
 

 
47

--------------------------------------------------------------------------------

 



6.6.           Limitation on Restrictions on Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Material Subsidiary to (a) pay dividends or
make distributions with respect to the Capital Stock of such Subsidiary held by
the Borrower or any other Subsidiary or (b) make Investments in the Borrower or
any other Subsidiary or (c) transfer any of its assets to the Borrower or any
other Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions existing on the date hereof under the Indentures and (iii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.
 
6.7.           Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto, including giving effect to the Acquisition.
 
SECTION 7.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           (i) the Borrower shall fail to pay any principal of any Loan when
due in accordance with the terms hereof, or (ii) the Borrower shall fail to pay
any interest on any Loan, or any other amount payable hereunder or under any
other Loan Document, in the case of clause (ii), within five days after any such
interest or other amount becomes due in accordance with the terms hereof or
thereof; or
 
(b)           any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement of the Borrower furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or
 
(c)           the Borrower shall default in the observance or performance of any
agreement contained in clause (b)(iii) of Section 3.19 or clause (i) or (ii) of
Section 5.4(a) (with respect to the Borrower only) or Section 6 of this
Agreement; or
 
(d)           the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document, other
than as provided in paragraphs (a) through (c) of this Section, and such default
shall continue unremedied for a period of 30 days; or
 
(e)           (A) the Borrower or any of its Material Subsidiaries shall
(i) default in making any payment of any principal of, or interest on, any
Indebtedness (including any Guarantee Obligation, but excluding the
Loans) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other
 

 
48

--------------------------------------------------------------------------------

 



event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable, provided, that a
default, event or condition described in clause (i) or (ii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i)
and (ii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000 or (B) there shall be an Event of Default under the
Existing Credit Agreement; or
 
(f)           (i) the Borrower or any of its Material Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Material Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Material Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any of its Material
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Material Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of its
Material Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or
 
(g)           (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any failure to meet the minimum funding standard (within the meaning
of Section 412 of the Code or Sections 303 and 304 of ERISA), whether or not
waived, shall exist with respect to any Plan, or any Lien in favor of the PBGC
or a Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA in an involuntary or distress
termination, (iv) any Single Employer Plan shall terminate for purposes of Title
IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders shall be likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
 

 
49

--------------------------------------------------------------------------------

 



shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or
 
(h)           one or more judgments or decrees shall be entered against the
Borrower or any of its Material Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability to the extent not covered by insurance
as to which the relevant insurance company has acknowledged coverage of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or
 
(i)           there shall occur an “Event of Default” under the South Dakota
First Mortgage Indenture or a “Default” under the Montana First Mortgage
Indenture; provided that the waiver or cure of such “Event of Default” under the
South Dakota First Mortgage Indenture, or such “Default” under the Montana First
Mortgage Indenture, as the case may be, and the rescission and annulment of the
consequences thereof under such Indenture will constitute a cure of the
corresponding Event of Default hereunder and a rescission or annulment of the
consequences thereof; or
 
(j)           any Change of Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable.
 
SECTION 8.  THE ADMINISTRATIVE AGENT
 
8.1.           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities,
 

 
50

--------------------------------------------------------------------------------

 



duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent.
 
8.2.           Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
8.3.           Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.  The Administrative Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of the Borrower.
 
8.4.           Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 9.6 and all actions required by such Section in
connection with such transfer shall have been taken.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 

 
51

--------------------------------------------------------------------------------

 



8.5.           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent shall receive such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
 
8.6.           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs
of  the Borrower or any affiliate of the Borrower, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
 
8.7.           Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Pro Rata Shares in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Pro Rata
Shares immediately prior to such date), for, and to save the Administrative
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including at any
 

 
52

--------------------------------------------------------------------------------

 



time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
 
8.8.           Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any of its
Subsidiaries as though the Administrative Agent were not an agent
hereunder.  With respect to its Loans made or renewed by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
agent hereunder, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
8.9.           Successor Agents.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as such agent hereunder, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an agent under this Agreement and the other Loan Documents.
 
8.10.           The Joint Lead Arrangers; the Syndication Agent; the
Documentation Agent.  Neither the Joint Lead Arrangers, nor the Syndication
Agent nor the Documentation Agent, in their respective capacities as such, shall
have any duties or responsibilities, and shall incur no liability, under this
Agreement and the other Loan Documents.
 

 
53

--------------------------------------------------------------------------------

 



SECTION 9.  MISCELLANEOUS
 
9.1.           Amendments and Waivers.
 
(a)           Neither this Agreement or any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 9.1.
 
(b)           The Required Lenders and the Borrower  may, or (with the written
consent of the Required Lenders) the Administrative Agent and the Borrower may,
from time to time, (x) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (y) waive, on such
terms and conditions as may be specified in the instrument of waiver, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that the
Administrative Agent may, with the consent of the Borrower only and without the
need to obtain the consent of any Lender, amend, supplement or modify this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, supplement or modification does not
adversely affect the rights of any Lender; provided, further, that no such
waiver and no such amendment, supplement or modification shall, without the
consent of the requisite Lenders specified below:
 
(i)           forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
under this Agreement (except (x) in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby;
 
(ii)           amend, modify or waive any provision of this Section, reduce any
percentage specified in the definition of Required Lenders or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
consent of all the Lenders;
 
(iii)           amend, modify or waive any condition precedent to any extension
of credit under the Facility set forth in Section 4.2 (including the waiver of
an existing Default or Event of Default required to be waived in order for such
extension of credit to be made) without the consent of all Lenders;
 
(iv)           reduce the percentage specified in the definition of Required
Lenders without the consent of all of the Lenders;
 

 
54

--------------------------------------------------------------------------------

 



(v)           amend, modify or waive any provision of Section 8, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;
 
(vi)           amend, modify or waive any provision of Section 2.12 or 9.7
without the consent of each Lender directly affected thereby;
 
(vii)           impose restrictions on assignments and participations that are
more restrictive than, or additional to, those set forth in Section 9.6 without
the consent of all the Lenders; or
 
(viii)           except as provided in Section 2.19, change any provision hereof
in a manner that would alter the pro rata sharing of payments required by
Section 2.12, without the written consent of each Lender whose pro rata share
could otherwise be reduced thereby.
 
(c)           Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  Any such waiver, amendment, supplement or
modification shall be effected by a written instrument signed by the parties
required to sign pursuant to the foregoing provisions of this Section; provided,
that delivery of an executed signature page of any such instrument by facsimile
or email transmission shall be effective as delivery of a manually executed
counterpart thereof.
 
(d)           For the avoidance of doubt, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof (collectively, the “Additional Extensions
of Credit”) to share ratably in the benefits of this Agreement and the other
Loan Documents with the Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
 
9.2.           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic communication), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic communication, when received, addressed
(i) in the case of the Borrower and the Administrative Agent, as set forth
below, (ii)  in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
 

 
55

--------------------------------------------------------------------------------

 



Acceptance, in such Assignment and Acceptance, and (iii)  in the case of any
party, to such other address as such party may hereafter notify to the other
parties hereto:
 

 
The Borrower:
 
Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota  57108
Attention:  Chief Financial Officer
Telephone:  (605) 978-2909
Facsimile:  (605) 978-2910
Email:  brian.bird@northwestern.com
 
 
with a copy to:
 
Northwestern Corporation
208 N. Montana Avenue, Suite 205
Helena, Montana  59601
Attention:  General Counsel
Telephone:  (406) 443-8958
Facsimile:  (406) 449-8331
Email:  heather.grahame@northwestern.com
 
 
The Syndication Agent:
 
Bank of America N.A.
Attn: Carlos Morales
Mail Code: IL4-135-04-61
135 S. LaSalle St.,
Chicago, IL 60603
 
 
The Administrative Agent:
 
Credit Suisse AG
Eleven Madison Avenue
New York, NY 10010
Attention:  Agency Manager
Telephone:  919-994-6369
Facsimile:  212-322-2291
Email: agency.loanops@credit-suisse.com
 



provided that any notice, request or demand to or upon the any Agent or any
Lender shall not be effective until received.
 
(b)           The Borrower hereby acknowledges that (i) the Administrative Agent
may, but shall not be obligated to make available to the Lenders materials
and/or information provided by, or on behalf of, the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material nonpublic information with respect to the Borrower or
its securities) (each, a “Public Lender”).  The Borrower hereby agrees that (A)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (B) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
 

 
56

--------------------------------------------------------------------------------

 



have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material nonpublic information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.1), (C) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” and (D) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.”  Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC” unless the
Borrower has a reasonable time to review such Borrower Materials and promptly
notifies the Administrative Agent that any such document contains material
nonpublic information:  (1) the Loan Documents, (2) any notification of changes
in the terms of the Credit Facilities and (3) all information delivered pursuant
to Sections  5.1 and 5.2(b).
 
(c)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
 
(d)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES HAVE ANY LIABILITY TO ANY LENDER
OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LENDER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
9.3.           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver
 

 
57

--------------------------------------------------------------------------------

 



thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
9.4.           Survival of Representations and Warranties.  All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
9.5.           Payment of Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented or invoiced
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities (including legal expenses (but limited to expenses of one legal
counsel and, if reasonably necessary or advisable, of one regulatory counsel and
a single local counsel in any relevant jurisdiction)) (other than fees payable
to syndicate members) and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements and other charges
of counsel to the Administrative Agent and the charges of Intralinks, (b) to pay
or reimburse the Administrative Agent and, if incurred during the continuance of
an Event of Default, each Lender for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to such Person (including the allocated fees and disbursements and other
charges of in-house counsel, but otherwise limited to expenses of one legal
counsel and, if reasonably necessary or advisable, of one regulatory counsel and
a single local counsel in any relevant jurisdiction for all such Persons unless,
in the reasonable opinion of any such Person, representation of all such Persons
by such counsel would be inappropriate due to the existence of an actual or
potential conflict of interest), (c) to pay, indemnify, or reimburse each
Lender, and the Administrative Agent for, and hold each Lender, and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify or reimburse each Lender, each Agent, their respective
Affiliates, successors and assigns, and their respective officers, directors,
trustees, employees, advisors, agents, controlling persons and members (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by an Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (and in each case regardless of whether such matter is initiated by a
third party or by the Borrower or the Seller or any of their respective
Affiliates or equity holders) (i) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the
 

 
58

--------------------------------------------------------------------------------

 


performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any liability related to any
Environmental Law related in any way to the Borrower or any of its Subsidiaries
or any of their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by any
third party or by the Borrower, and regardless of whether any Indemnitee is a
party thereto (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that no Indemnitee will be indemnified for
any claim, loss, damage, liability or expense to the extent the same resulted
from (A) the gross negligence, bad faith or willful misconduct of the respective
Indemnitee, any of its Affiliates or their respective officers, directors,
trustees, employees, advisors, agents, controlling persons and members (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (B) any claim, litigation, investigation or proceeding solely between
or among Indemnified Persons other than actions against the Administrative
Agent, the Joint Lead Arrangers or other persons acting in an agency or similar
role in their capacity as such (and which does not involve an act or omission of
the Borrower or any of its affiliates) and (C) any legal expenses in excess of
the expenses of one legal counsel and, if reasonably necessary or advisable, of
one regulatory counsel and a single local counsel in any relevant jurisdiction
for all Indemnitees unless, in the reasonable opinion of an Indemnitee,
representation of all Indemnitees by such counsel would be inappropriate due to
the existence of an actual or potential conflict of interest.  No Indemnitee
shall be liable for any damages arising from the use by unauthorized persons of
information, data, reports or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons (unless it is finally judicially determined that
such interception was directly a result of the gross negligence or willful
misconduct of such Indemnitee) or for any special, indirect, consequential or
punitive damages in connection with the Facilities.  Without limiting the
foregoing, and to the extent permitted by applicable Law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
shall be payable not later than 30 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section shall be
submitted to Brian Bird (Telephone:  (605) 978-2909; Fax:  (605) 978-2910;
Email:  brian.bird@northwestern.com), at the address of the Borrower set forth
in Section 9.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent.  The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.
 
9.6.           Successors and Assigns; Participations and
Assignments.  (a)  This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent, all future holders of
the Loans and their respective successors and assigns, except that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.
 

 
59

--------------------------------------------------------------------------------

 



(b)           Any Lender may, in the ordinary course of its business, without
the consent of the Borrower, in accordance with applicable law, at any time sell
to one or more banks, financial institutions or other entities (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents.  In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees or other amounts payable hereunder, in
each case to the extent subject to such participating interest, or postpone any
date fixed for any payment of principal of, or interest on, the Loans or any
fees or other amounts payable hereunder or extend or increase any Commitment
hereunder, in each case to the extent subject to such participating
interest.  The Borrower agrees that if amounts outstanding under this Agreement
and the Loans are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.7(a) as fully as if such Participant
were a Lender hereunder.  The Borrower also agrees that each Participant shall
be entitled to the benefits and subject to the obligations of Sections 2.13,
2.14 and 2.15 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender or Assignee
under Section  9.6(c); provided that, in the case of Section 2.14, such
Participant shall have complied with the requirements of said Section; and
provided, further, that (A) such Participant agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an Assignee under
Section  9.6(c) and (B) no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive
 

 
60

--------------------------------------------------------------------------------

 



absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
 
(c)           Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender or any Affiliate or Related Fund of a Lender or,
with the consent of the Borrower and the Administrative Agent (which, in each
case, shall not be unreasonably withheld or delayed) to an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D, executed by such Assignee
and such Assignor (and, where the consent of the Borrower or the Administrative
Agent is required pursuant to the foregoing provisions, by the Borrower and the
Administrative Agent) and delivered to the Administrative Agent via an
electronic settlement system acceptable to the Administrative Agent or, if
previously agreed with the Administrative Agent, manually, for its acceptance
and recording in the Register together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent) and, if the Assignee shall not be a Lender, deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms; provided that with respect to assignments of Commitments, no such
assignment to an Assignee (other than any Lender or any Affiliate or Related
Fund thereof) shall be in an aggregate principal amount of less than $2,500,000
and increments of $1,000,000 in excess thereof (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent and provided
further that (i) from the Closing Date, no such consent of the Borrower to
assignments shall be required, and (ii) no consent of the Borrower shall be
required to a Permitted Assignee (and the Administrative Agent shall notify the
Borrower of any assignment made pursuant to this clause (ii)).  Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.13, 2.14 and 9.5, in respect of the period prior to such effective
date).  Notwithstanding any provision of this Section, the consent of the
Borrower shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing.  For purposes of the
minimum assignment amounts set forth in this paragraph, multiple assignments to
or by two or more Related Funds shall be aggregated.
 
(d)           No such assignment shall be made (i) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
 
(e)           No such assignment shall be made to a natural Person.
 

 
61

--------------------------------------------------------------------------------

 



(f)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
(g)           The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 9.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of the Loans and any Notes
evidencing such Loans recorded therein for all purposes of this Agreement.  Any
assignment of any Loan, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register
(and each Note shall expressly so provide).  The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.
 
(h)           Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.6(c), by each such other Person) together with payment
by the applicable Assignor or Assignee to the Administrative Agent of a
registration and processing fee of $3,500, if applicable, an Administrative
Questionnaire completed in respect of the Assignee (unless the Assignee shall
already be a Lender hereunder) and any applicable tax forms, the Administrative
Agent shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register.  The Borrower, at its own expense, promptly upon
receipt of a request by the Administrative Agent, shall execute and deliver to
the Administrative Agent (in exchange for the Note of the assigning Lender) a
new Note to the order of such Assignee in an amount equal to the Commitment
assumed or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Commitment, upon request, a new Note to the order of the
Assignor in an amount equal to the Commitment retained by it hereunder.  Such
new Note or Notes shall be dated the effective date of the relevant assignment
and shall otherwise be in the form of the Note or Notes replaced thereby.
 

 
62

--------------------------------------------------------------------------------

 



(i)           For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including any pledge
or assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.
 
(j)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary in this Section 9.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC; provided that non-public
information with respect to the Borrower may be disclosed only with the
Borrower’s consent which will not be unreasonably withheld.  This paragraph (f)
may not be amended without the written consent of any SPC with Loans outstanding
at the time of such proposed amendment.
 
9.7.           Adjustments; Set-off.  (a)  Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under the Facility; and except as expressly provided herein with respect
to Defaulting Lenders, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall
 

 
63

--------------------------------------------------------------------------------

 



be necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender, shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch, agency or Affiliate thereof to or
for the credit or the account of  the Borrower.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application; and provided,
further, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.19 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
 
9.8.           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.
 
9.9.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.10.           Integration.  This Agreement, the Fee Letters and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent, the Joint Lead Arrangers and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Joint Lead Arrangers, the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
 

 
64

--------------------------------------------------------------------------------

 



9.11.           Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12.           Submission To Jurisdiction; Waivers.  The Borrower, each Lender
and the Administrative Agent hereby irrevocably and unconditionally:
 
(a)               submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;
 
(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address set forth in Section 9.2 or at such other address of which the
other parties hereto shall have been notified pursuant thereto;
 
(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
9.13.           No Fiduciary Duty.  Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower,
its stockholders or their respective Affiliates.  The Borrower agrees that
nothing in the Loan Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party,
on the one hand, and the Borrower, its Affiliates or their respective
stockholders, on the other.  The Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other, and (b) in connection therewith and with the process leading thereto,
(ii) no Lender Party has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its Affiliates or their respective stockholders, in each
case, with respect to the transactions contemplated hereby (or the exercise of
rights or remedies with respect thereto) or the process
 

 
65

--------------------------------------------------------------------------------

 



leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower, its stockholders or their respective
Affiliates on other matters) except the obligations expressly set forth in the
Loan Documents and (y) each Lender Party is acting solely as principal and not
as the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other Person.  The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions contemplated hereby and the process leading
thereto.  The Borrower agrees that it will not claim that any Lender Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower, in connection with such transactions contemplated
hereby or the process leading thereto.  The Borrower acknowledges no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Joint Lead Arrangers,
the Agents and the Lenders or among the Borrower and the Lender Parties.
 
9.14.           Confidentiality.  The Administrative Agent and each of the
Lenders agrees to keep confidential all non-public information provided or made
available to it by, or on behalf of, the Borrower in connection with this
Agreement and the transactions contemplated hereby; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to any Joint Lead Arrangers, the Administrative Agent, any other
Lender or any Affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any Governmental Authority or
self-regulatory organization having jurisdiction over it, (e) in response to any
order, audit, request, review or inquiry of any court or other Governmental
Authority or self-regulatory organization or as may otherwise be required
pursuant to any Requirement of Law, (f) in connection with any litigation or
similar proceeding relating to any Obligation, this Agreement, any other Loan
Document, the Indentures, or any transaction contemplated hereby or thereby,
(g) that has been publicly disclosed other than in breach of this Section, (h)
to any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized regulatory authority) that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent in connection with the administration, settlement and
management of this Agreement and the Loan Documents.  Notwithstanding anything
to the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects of the transactions contemplated
hereby, and all materials of any kind (including opinions or other tax analyses)
related to such tax structure and tax aspects.
 
9.15.           Accounting Changes.  In the event that any Accounting Change
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower,
the Lenders and the
 

 
66

--------------------------------------------------------------------------------

 



Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in GAAP or other accounting principles.
 
9.16.           WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
 
9.17.           USA PATRIOT ACT.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
 
9.18.           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
made pursuant to Section 9.6(b) shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
[Remainder of Page Intentionally Blank.  Signature pages Follow.]
 

 
67

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
NORTHWESTERN CORPORATION, as Borrower
   
By: 
 
 /s/ Brian B. Bird
       
Name: 
 
Brian B. Bird
       
Title:
 
VP, Chief Financial Officer
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement

 
 

--------------------------------------------------------------------------------

 



 

 
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
   
By: 
 
/s/ Mikhail Faybusovich
       
Name: 
 
Mikhail Faybusovich
       
Title:
 
Authorized Signatory
 




       
By:
 
/s/ Tyler R. Smith
       
Name: 
 
Tyler R. Smith
       
Title:
 
Authorized Signatory
 






 
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as a Lender
 
   
By:
 
/s/ Mikhail Faybusovich
       
Name: 
 
Mikhail Faybusovich
       
Title:
 
Authorized Signatory
 




       
By:
 
/s/ Tyler R. Smith
       
Name: 
 
Tyler R. Smith
       
Title:
 
Authorized Signatory
 





 
Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement


 

 
 

--------------------------------------------------------------------------------

 



 

 
BANK OF AMERICA, N.A.
as a Lender
 
   
By:
 
/s/ Carlos Morales
       
Name: 
 
Carlos Morales
       
Title:
 
Senior Vice President
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement



 
 

--------------------------------------------------------------------------------

 




 
JPMorgan Chase Bank, N.A.
as a Lender
 
   
By:
 
/s/ Nancy R. Barwig
       
Name: 
 
Nancy R. Barwig
       
Title:
 
Credit Executive
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement





 
 

--------------------------------------------------------------------------------

 




 
Canadian Imperial Bank of Commerce, New York Branch as a Lender
 
   
By:
 
/s/ Robert Casey
       
Name: 
 
Robert Casey
       
Title:
 
Authorized Signatory
                       
By:
 
/s/ Gordon Eadon
       
Name: 
 
Gordon Eadon
       
Title:
 
Authorized Signatory
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement





 
 

--------------------------------------------------------------------------------

 




 
KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
   
By:
 
/s/ Kevin D. Smith
       
Name: 
 
Kevin D. Smith
       
Title:
 
Senior Vice President
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement





 
 

--------------------------------------------------------------------------------

 




 
Royal Bank of Canada
as a Lender
 
   
By:
 
/s/ Rahul D. Shah
       
Name: 
 
Rahul D. Shah
       
Title:
 
Authorized Signatory
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement



 
 

--------------------------------------------------------------------------------

 




 
U.S. Bank National Association,
as a Lender
 
   
By:
 
/s/ Eric J. Cosgrove
       
Name: 
 
Eric J. Cosgrove
       
Title:
 
Vice President
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement



 
 

--------------------------------------------------------------------------------

 




 
UNION BANK, N.A.,
as a Lender
 
   
By:
 
/s/ Y. Joanne Si
       
Name: 
 
Y. Joanne Si
       
Title:
 
Vice President
 





Signature Page to NorthWestern Corporation
Senior Bridge Credit Agreement






 

 
 

--------------------------------------------------------------------------------

 



Commitment Appendix
 
Lender
Commitment Amount
   
Credit Suisse AG
 
$315,000,000
 
Bank of America, N.A.
 
$315,000,000
 
JPMorgan Chase Bank, N.A.
 
$70,000,000
 
CIBC World Markets Inc.
 
$40,000,000
 
KeyBank National Association
 
$40,000,000
 
Royal Bank of Canada
 
$40,000,000
 
U.S. Bank National Association
 
$40,000,000
 
Union Bank, N.A.
 
$40,000,000
 




 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
PRICING GRID
 
Debt Rating:
 
Closing Date through 89 days after Closing Date
90 days after Closing Date through 179 days after Closing Date
180 days after Closing Date through 269 days after Closing Date
270 days after Closing Date and thereafter
Base Rate Margin
Eurodollar Margin
Base Rate Margin
Eurodollar Margin
Base Rate Margin
Eurodollar Margin
Base Rate Margin
Eurodollar Margin
Pricing Level I
A/A2/A or higher
 
0.0%
0.875%
0.375%
1.375%
0.875%
1.875%
1.375%
2.375%
Pricing Level II
A-/A3/A-
 
0.125%
1.125%
0.625%
1.625%
1.125%
2.125%
1.625%
2.625%
Pricing Level III
BBB+/Baa1/
BBB+
 
0.25%
1.25%
0.75%
1.75%
1.25%
2.25%
1.75%
2.75%
Pricing Level IV
BBB/Baa2/
BBB
 
0.50%
1.50%
1.00%
2.00%
1.50%
2.50%
2.00%
3.00%
Pricing Level V
BBB-/Baa3/
BBB- or lower
0.75%
1.75%
1.25%
2.25%
1.75%
2.75%
2.25%
3.25%

 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


PERMITTED ASSIGNEES


Existing Syndicate Banks
Bank of America
CIBC
Credit Suisse
JPMorgan
KeyBank
RBC
U.S. Bank
Union Bank
Potential Syndicate Banks
Bank of the West
BBVA/Compass
BNP Paribas
BoNY Mellon
CoBank
Credit Agricole
Deutsche Bank
Fifth Third
Huntington
ING
Northern Trust
PNC Bank
RBS
Scotia
SunTrust
UBS
Wells Fargo




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.4


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


1.           The Borrower is subject to Section 204 of the Federal Power
Act.  Prior to the Closing, the Borrower will apply to the Federal Energy
Regulatory Commission (the “FERC”) for authority to borrow the Loan under the
Credit Agreement.


2.           The Montana Public Service Commission (“MPSC”) takes the position
that its approval is required in connection with the issuance of debt by
entities subject to the regulation and oversight of the MPSC.  The Borrower is
subject to the regulation and oversight of the MPSC in connection with its
conduct of the utility business in the State of Montana, including with respect
to the issuance of debt securities specifically relating to such
business.  Without conceding its position that the MPSC may not have
jurisdiction over this financing, the Borrower intends to file an application
with the MPSC prior to the Closing, pursuant to the Montana Code Annotated
§§ 69-3-501 through 69-3-507, seeking authorization for the Borrower to borrow
the Loan under the Credit Agreement.











 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6


LITIGATION


None.

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.8


TITLE TO PROPERTY




As of the Signing Date:
 
None.
     
As of the Closing Date:
 
The items on Schedule 3.10(a)(ii) and Schedule 3.10(b)(ii) of the Acquisition
Agreement as in effect on the date hereof.










 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.14


LIMITING REGULATIONS


See Schedule 3.4.





 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.15


SUBSIDIARIES OF THE BORROWER

 
 

--------------------------------------------------------------------------------

 





Name of Company
Jurisdiction of
Organization
Percentage
Owned
NorthWestern Services, LLC
Delaware
100
 
Canadian-Montana Pipe Line Corporation
Canada
100
 
Montana Generation, LLC
Delaware
1001
Clark Fork and Blackfoot, L.L.C.
Montana
100
Risk Partners Assurance, Ltd.
Bermuda
100
Willow Creek Gathering, LLC
Nevada
75
Lodge Creek Pipelines, LLC
Nevada
75





__________________________________
1
Indirect ownership.  Montana Generation, LLC is 100% owned by NorthWestern
Services LLC.






 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3.16


ENVIRONMENTAL


None.







 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.3


AFFILIATE TRANSACTIONS


None.





 
 

--------------------------------------------------------------------------------

 





SCHEDULE 6.5


NEGATIVE PLEDGES


Stipulation and Settlement Agreement dated July 8, 2004 by and among the
Borrower, the Montana Public Service Commission and the Montana Consumer
Counsel.





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered to you pursuant to Section 5.2 (b) of
the Senior Bridge Credit Agreement, dated as of November 12, 2013, as amended,
supplemented or modified from time to time (the “Credit Agreement”), among
NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), and Credit Suisse AG, as
administrative agent.
 
I am the duly elected, qualified and acting [____________], and a Responsible
Officer, of the Borrower.
 
I have reviewed and am familiar with the contents of this Certificate.
 
I have reviewed the terms of the Credit Agreement and the Loan Documents to
which the Borrower is a party and have made, or caused to be made under my
supervision, a review in reasonable detail of the financial condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”).  Such review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
 
Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 6.1 of the Credit Agreement.
 
IN WITNESS WHEREOF, I execute this Certificate this _____ day of _______, 20__.
 

 
NORTHWESTERN CORPORATION
   
By:
           
Name: 
           
Title:
     








 
A-1

--------------------------------------------------------------------------------

 



 
Attachment 2
to EXHIBIT A
 
 
The information described herein is as of _________, and pertains to the period
from __________ __, 20__ to ____________ __, 20__.
 
[Set forth Covenant Calculations]
 

 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B


SECRETARY’S CERTIFICATE


Pursuant to subsection 4.1(c) of the Senior Bridge Credit Agreement dated as of
November 12, 2013 (the “Credit Agreement”; capitalized terms not otherwise
defined herein shall have the meanings given such terms in the Credit
Agreement), among NORTHWESTERN CORPORATION d/b/a NORTHWESTERN ENERGY, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), and CREDIT SUISSE
AG, as administrative agent, the undersigned hereby certifies that he is the
duly elected and qualified Corporate Secretary of the Borrower and solely in
such capacity further certifies as follows:


1.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly and validly adopted by the board of directors of the Borrower (the “Board
of Directors”) on September 23, 2013 (the “Resolutions”).  The Resolutions have
not in any way been altered, amended, modified, revoked or rescinded, have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect[, and no other resolutions have been
adopted by the Board of Directors relating to the Credit Agreement].
 
2.      Attached hereto as Annex 2 is a true and complete copy of the Amended
and Restated Bylaws of the Borrower, effective as of October 26, 2011 (the
“Bylaws”).  As of the date hereof, the Bylaws are in full force and effect and
have not been amended, repealed, modified or restated.
 
3.      Attached hereto as Annex 3 is a true and complete copy of the Amended
and Restated Certificate of Incorporation of the Borrower, effective as of
November 1, 2004 (the “Certificate of Incorporation”).  As of the date hereof,
the Certificate of Incorporation has not been amended, repealed, modified or
restated.
 
4.      Attached hereto as Annex 4 is a certificate of good standing for the
Borrower from the Secretary of State of the state of Delaware.
 
5.      Brian B. Bird is the duly elected and qualified Vice President and Chief
Financial Officer of the Borrower, and the signature appearing opposite his name
below is his true and genuine signature.  Mr. Bird is duly authorized to execute
and deliver on behalf of the Borrower each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Borrower
pursuant to the Loan Documents to which it is a party.


NAME
 
OFFICE
 
SIGNATURE
         
Brian B. Bird
 
Vice President and Chief
       
Financial Officer
   






 
B-1

--------------------------------------------------------------------------------

 

The undersigned have executed this Secretary’s Certificate as of November 12,
2013.



 
 
   
Timothy P. Olson
   
Senior Corporate Counsel and Corporate Secretary
 





I, Brian B. Bird, Vice President and Chief Financial Officer of the Borrower,
certify that Timothy P. Olson is the duly qualified Senior Corporate Counsel and
Corporate Secretary of the Borrower and that the signature set forth above is
his genuine signature.







 
 
   
Brian B. Bird
   
Vice President and Chief Financial Officer
 




 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
 
$____________
New York, New York
 
[DATE]



FOR VALUE RECEIVED, the undersigned, NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
ENERGY, a Delaware corporation (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Maturity
Date the principal amount of (a) _________ DOLLARS ($______), or, if less, (b)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Credit Agreement.  The Borrower further
agrees to pay interest in like money at such Payment Office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.9 of the Credit Agreement.
 
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto.  The failure to make
any such endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of such Loan.
 
This Note (a) is one of the Notes referred to in the Senior Bridge Credit
Agreement dated as of November 12, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lender, the other banks and financial institutions or entities from time to time
parties thereto, and Credit Suisse AG, as administrative agent, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part as provided in the Credit Agreement.
 
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as and to the extent
provided in the Credit Agreement.
 

 
C-1

--------------------------------------------------------------------------------

 



All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.
 

 
NORTHWESTERN CORPORATION
                               
By:
               
Name: 
           
Title:
     






 
C-2

--------------------------------------------------------------------------------

 

Schedule A
to Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
 
Date
 
Amount of Base Rate Loans
 
Amount Converted to Base Rate Loans
 
Amount of Principal of Base Rate Loans Repaid
Amount of Base Rate Loans Converted to Eurodollar Loans
Unpaid Principal Balance of Base Rate Loans
Notation Made By
                                                                               
                                                                               
                     






 
C-3

--------------------------------------------------------------------------------

 

Schedule B
to Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
 
Date
Amount of Eurodollar Loans
 
Amount Converted to Eurodollar Loans
 
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
 
Amount of Eurodollar Loans Converted to Base Rate Loans
 
Unpaid Principal Balance of
Eurodollar Loans
 
Notation Made By
                                                                               
                                                                               
                                               




 
C-4

--------------------------------------------------------------------------------

 

EXHIBIT D


ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit and guarantees included in the facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
 
Assignor:
     
2.
 
Assignee:
             
[and is an Affiliate/Related Fund of [identify Lender]2]
 
3.
 
Borrower:
 
NorthWestern Corporation d/b/a NorthWestern Energy
 
4.
 
Administrative Agent:
 
Credit Suisse AG, as Administrative Agent under the Credit Agreement
 
5.
 
Credit Agreement:
 
Senior Bridge Credit Agreement dated as of November 12, 2013 among NorthWestern
Corporation d/b/a NorthWestern Energy, as Borrower, the Lenders party thereto,
and Credit Suisse AG, as Administrative Agent
 
6.
 
 Assigned Interest:
     



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
CUSIP Number
$
$
%
 
$
$
%
 
$
$
%
 

 
Effective Date:  _____________ ___, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
______________________________
2
Select as applicable.
3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


 
Exhibit D

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
             
[NAME OF ASSIGNOR]
             
By:
               
Name: 
           
Title:
                     
ASSIGNEE
             
[NAME OF ASSIGNEE]
             
By:
               
Name:
           
Title:
     




 
D-2

--------------------------------------------------------------------------------

 

Consented to and Accepted:


CREDIT SUISSE AG, as Administrative Agent
 
 
By: 
         
Name:
     
Title:
 



 


 
 
 
By: 
         
Name:
     
Title:
 



 


NORTHWESTERN CORPORATION
 
 
By: 
         
Title:
 






 
D-3

--------------------------------------------------------------------------------

 

ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) it has not created any
lien, encumbrance or other adverse claim upon the Assigned Interest and the
Assigned Interest is free and clear of any such lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, (iii) the financial condition of Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of the Credit Agreement or any other Loan Document or (iv) the performance or
observance by Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Loan
Document, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement or any other Loan Document that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
or any other Loan Document as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement or any other Loan Document, together
with copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (v) if it is a Lender
not formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other Loan
Document, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
 

 
D-4

--------------------------------------------------------------------------------

 



executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

 
D-5

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF EXEMPTION CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Senior Bridge Credit Agreement, dated as of November
12, 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Credit Suisse AG, as administrative agent.  Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.  _______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.14(d) of the Credit Agreement.
 
The Non-U.S. Lender hereby represents and warrants that:
 
The Non-U.S. Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate.
 
The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:
 
the Non-U.S. Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and
 
the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
 
The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and
 
The Non-U.S. Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the administrative agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 

 
E-1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
                               
By:
               
Name: 
           
Title:
     



Date:





 
E-2

--------------------------------------------------------------------------------

 



FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Senior Bridge Credit Agreement, dated as of November
12, 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Credit Suisse AG, as administrative agent.  Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.  _______________________ (the “Non-U.S. Participant”) is providing
this certificate pursuant to subsection 2.14(d) of the Credit Agreement.
 
The Non-U.S. Participant hereby represents and warrants that:
 
The Non-U.S. Participant is the sole record and beneficial owner of the
participating interest(s) in respect of which it is providing this certificate.
 
The Non-U.S. Participant is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Participant further represents and warrants that:
 
the Non-U.S. Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction;
 
the Non-U.S. Participant has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
 
The Non-U.S. Participant is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and
 
The Non-U.S. Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform its participating Lender in
writing, and (2) the undersigned shall have at all times furnished its
participating Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 
E-3

--------------------------------------------------------------------------------

 




 
[NAME OF NON-U.S. PARTICIPANT]
                               
By:
               
Name: 
           
Title:
     




 
E-4

--------------------------------------------------------------------------------

 


 
FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Senior Bridge Credit Agreement, dated as of November
12, 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Credit Suisse AG, as administrative agent.  Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.  _______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.14(d) of the Credit Agreement.
 
The Non-U.S. Lender hereby represents and warrants that:
 
The Non-U.S. Lender is the sole record owner of, and its direct or indirect
partners/members are the beneficial owners of, the Loans or the obligations
evidenced by Note(s)  in respect of which it is providing this certificate.
 
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”).  In this regard, the Non-U.S. Lender further
represents and warrants that:
 
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
are subject to regulatory or other legal requirements as a bank in any
jurisdiction;
 
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
have been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;
 
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a 10-percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code; and
 
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the administrative agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the

 
E-5

--------------------------------------------------------------------------------

 



Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
                               
By:
           
Name: 
           
Title:
     




 
E-6

--------------------------------------------------------------------------------

 

FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Senior Bridge Credit Agreement, dated as of November
12, 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern Energy, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
Credit Suisse AG, as administrative agent.  Capitalized terms used herein that
are not defined herein shall have the meanings ascribed to them in the Credit
Agreement.  _______________________ (the “Non-U.S. Participant”) is providing
this certificate pursuant to subsection 2.14(d) of the Credit Agreement.
 
The Non-U.S. Participant hereby represents and warrants that:
 
The Non-U.S. Participant is the sole record owner of, and its direct or indirect
partners/members are the beneficial owners of, the participation interests in
respect of which it is providing this certificate.
 
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:
 
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members are subject to regulatory or other legal requirements as a bank
in any jurisdiction;
 
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members have been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;
 
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a 10-percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code; and
 
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform its participating Lender, and (2) the undersigned shall have
at all times furnished its participating Lender with a properly

 
E-7

--------------------------------------------------------------------------------

 



completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. PARTICIPANT]
                               
By:
               
Name: 
           
Title:
     




 
E-8

--------------------------------------------------------------------------------

 



EXHIBIT F


 
FORM OF BORROWING NOTICE
 
Date:  ___________, _____
 
To:           Credit Suisse AG, as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Senior Bridge Credit Agreement, dated as of
November 12, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among NorthWestern Corporation
d/b/a NorthWestern Energy, a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Credit Suisse AG, as Administrative Agent.
 
The undersigned hereby requests (select one):
 
A Borrowing of Loans
 

 
1.
 
On ______________________________ (a Business Day).
   
2.
 
In the amount of $_____________________
   
3.
 
Comprised of 
               
[Type of Loan requested]
   
4.
 
Wire instructions for Borrower’s account:_________
   
5.
 
For Eurodollar Rate Loans:  with an Interest Period of _____ [months][weeks].
 

 
The Borrowing requested herein complies with Section 2.2 of the Agreement.
 

 
F-1

--------------------------------------------------------------------------------

 


 
The Borrower hereby represents and warrants that the conditions specified in
Section 4.2 shall be satisfied on and as of the date of the Borrowing Date.
 

 
NORTHWESTERN CORPORATION
         
as the Borrower
                               
By:
           
Name: 
           
Title:
     




 
F-2

--------------------------------------------------------------------------------

 



EXHIBIT G


 
FORM OF SOLVENCY CERTIFICATE
 
[__], 2013
 
This Solvency Certificate (“Certificate”) of NorthWestern Corporation d/b/a
NorthWestern Energy, a Delaware corporation (“NorthWestern” or the “Borrower”),
and its Subsidiaries is delivered pursuant to Section 4.2(c) of the $900,000,000
Senior Bridge Credit Agreement dated as of November 12, 2013 (the “Credit
Agreement”) by and among the Borrower, the Lenders from time to time party
thereto, and Credit Suisse AG, as Administrative Agent.  Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.
 
I, [Brian B. Bird], the duly elected, qualified and acting [Vice President and
Chief Financial Officer] of NorthWestern and its Subsidiaries, DO HEREBY
CERTIFY, as follows:
 
1.           I have reviewed the Credit Agreement and the other Loan Documents
referred to therein (collectively, the “Transaction Documents”) and have made
such investigation as I have deemed necessary to enable me to express a
reasonably informed opinion as to the matters referred to herein.
 
2.           As of the date hereof, after giving effect to the Transactions, the
fair value and the present fair saleable value of any and all property of
NorthWestern and its Subsidiaries, on a consolidated basis, is greater than the
probable liability on existing debts of NorthWestern and its Subsidiaries, on a
consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability).
 
3.           As of the date hereof, after giving effect to the Transactions,
NorthWestern and its Subsidiaries, on a consolidated basis are able to pay their
debts (including, without limitation, contingent and subordinated liabilities)
as they become absolute and mature (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability).
 
4.           As of the date hereof, after giving effect to the Transactions,
NorthWestern and its Subsidiaries, on a consolidated basis are otherwise
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.
 
5.           NorthWestern and its Subsidiaries, on a consolidated basis, do not
intend to, nor do they believe that they will, incur debts that would be beyond
their ability to pay as such debts mature.
 
6.           As of the date hereof, before and after giving effect to the
Transactions, NorthWestern and its Subsidiaries are not engaged in businesses or
transactions, nor about to engage in businesses or transactions, for which any
property remaining would, on a consolidated
 

 
G-1

--------------------------------------------------------------------------------

 



basis, constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which they are engaged.
 
7.           For the purpose of the foregoing, I have assumed there is no
default under the Credit Agreement on the date hereof and will be no default
under the Credit Agreement after giving effect to the funding under the Credit
Agreement.
 
[Remainder of page intentionally left blank]
 



 
G-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Solvency
Certificate in the name of NorthWestern on the date set forth above.
 

                     
By:
           
Brian B. Bird
       
Vice President and Chief Financial Officer
 



 